Exhibit 10.1

 

 

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

among

LOGO [g131800g08p82.jpg]

EAGLE MATERIALS INC.

as Borrower,

LOGO [g131800g92g90.jpg]

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and a Lender,

and

BANK OF AMERICA, N.A.

and

BRANCH BANKING AND TRUST COMPANY,

as

Co–Syndication Agents

and

REGIONS BANK

and

WELLS FARGO BANK, N.A.

as Co–Documentation Agents

and

the other Lenders from time to time party hereto

16 December 2010

 

 

J.P. MORGAN SECURITIES LLC.,

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page #  

ARTICLE I. DEFINITIONS

     1   

Section 1.01.

  Defined Terms      1   

Section 1.02.

  Classification of Loans and Borrowings      17   

Section 1.03.

  Terms Generally      17   

Section 1.04.

  Accounting Terms; GAAP      17   

ARTICLE II. THE CREDITS

     17   

Section 2.01.

  Commitments      17   

Section 2.02.

  Loans and Borrowings      18   

Section 2.03.

  Requests for Revolving Borrowings      18   

Section 2.04.

  Swingline Loans      19   

Section 2.05.

  Letters of Credit      20   

(a)

  General      20   

(b)

  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions      20
  

(c)

  Expiration Date; Collateralization of Extended Term Letters of Credit      20
  

(d)

  Participations      21   

(e)

  Reimbursement      21   

(f)

  Obligations Absolute      22   

(g)

  Disbursement Procedures      22   

(h)

  Interim Interest      22   

(i)

  Replacement of the Issuing Bank      23   

(j)

  Cash Collateralization      23   

Section 2.06.

  Funding of Borrowings      24   

Section 2.07.

  Interest Elections      24   

Section 2.08.

  Termination and Reduction of Commitments.      25   

Section 2.09.

  Repayment of Loans; Evidence of Debt      26   

Section 2.10.

  Prepayment of Loans      26   

Section 2.11.

  Fees      27   

Section 2.12.

  Interest      28   

Section 2.13.

  Alternate Rate of Interest      29   

Section 2.14.

  Increased Costs      29   

Section 2.15.

  Break Funding Payments      30   

Section 2.16.

  Taxes      30   

Section 2.17.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      31   

Section 2.18.

  Mitigation Obligations; Replacement of Lenders      33   

Section 2.19.

  Increase of Revolving Commitments      33   

Section 2.20.

  Defaulting Lenders      34   

(a)

  Suspension of Commitment Fees      34   

(b)

  Suspension of Voting      34   

(c)

  Participation Exposure      34   

(d)

  Suspension of Swingline Loans and Letters of Credit      35   

(e)

  Setoff Against Defaulting Lender      35   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     36   

Section 3.01.

  Organization; Powers      36   

 

TABLE OF CONTENTS, Page i of iii



--------------------------------------------------------------------------------

 

Section 3.02.

  Authorization; Enforceability      36   

Section 3.03.

  Governmental Approvals; No Conflicts      36   

Section 3.04.

  Financial Condition; No Material Adverse Change      36   

Section 3.05.

  Properties.      37   

Section 3.06.

  Litigation and Environmental Matters      37   

Section 3.07.

  Compliance with Laws and Agreements      37   

Section 3.08.

  Investment Company Status      38   

Section 3.09.

  Taxes      38   

Section 3.10.

  ERISA      38   

Section 3.11.

  Disclosure      38   

Section 3.12.

  Subsidiaries      38   

Section 3.13.

  Indebtedness      38   

Section 3.14.

  Solvency      38   

Section 3.15.

  Margin Securities      39    ARTICLE IV. CONDITIONS      39   

Section 4.01.

  Effective Date      39   

Section 4.02.

  Each Credit Event      40   

Section 4.03.

  Effective Date Adjustments      40   

ARTICLE V. AFFIRMATIVE COVENANTS

     41   

Section 5.01.

  Financial Statements; Ratings Change and Other Information      41   

Section 5.02.

  Notices of Material Events      42   

Section 5.03.

  Existence; Conduct of Business      42   

Section 5.04.

  Payment of Obligations      42   

Section 5.05.

  Maintenance of Properties; Insurance      42   

Section 5.06.

  Books and Records; Inspection Rights      43   

Section 5.07.

  Compliance with Laws and Agreements      43   

Section 5.08.

  Use of Proceeds      43   

Section 5.09.

  Joinder of Subsidiaries to Subsidiary Guaranty      43   

Section 5.10.

  Further Assurances      43   

Section 5.11.

  Receivables Securitization      44    ARTICLE VI. NEGATIVE COVENANTS      44
  

Section 6.01.

  Indebtedness      44   

Section 6.02.

  Liens      46   

Section 6.03.

  Fundamental Changes; Sale of Assets      47   

Section 6.04.

  Investments, Loans, Advances, Guaranties and Acquisitions      48   

Section 6.05.

  Swap Agreements      51   

Section 6.06.

  Restricted Payments; Prepayments of Indebtedness      51   

Section 6.07.

  Transactions with Affiliates      52   

Section 6.08.

  Restrictive Agreements      52   

Section 6.09.

  Interest Coverage Ratio      53   

Section 6.10.

  Leverage Ratio      53   

Section 6.11.

  Sale and Lease-Back Transactions      53   

 

TABLE OF CONTENTS, Page ii of iii



--------------------------------------------------------------------------------

ARTICLE VII. EVENTS OF DEFAULT

     53    ARTICLE VIII. THE ADMINISTRATIVE AGENT      55    ARTICLE IX.
MISCELLANEOUS      57   

Section 9.01.

   Notices      57   

Section 9.02.

   Waivers; Amendments      58   

Section 9.03.

   Expenses; Indemnity; Damage Waiver      58   

Section 9.04.

   Successors and Assigns      60   

Section 9.05.

   Survival      62   

Section 9.06.

   Counterparts; Integration; Effectiveness      62   

Section 9.07.

   Severability      63   

Section 9.08.

   Right of Setoff      63   

Section 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process      63   

Section 9.10.

   WAIVER OF JURY TRIAL      64   

Section 9.11.

   Headings      64   

Section 9.12.

   Confidentiality      64   

Section 9.13.

   Maximum Interest Rate      65   

Section 9.14.

   No Fiduciary Relationship      66   

Section 9.15.

   Construction      66   

Section 9.16.

   Independence of Covenants      66   

Section 9.17.

   USA PATRIOT Act      66   

 

TABLE OF CONTENTS, Page iii of iii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

Schedules:

 

Schedule 1.01 (a)    –    Existing Letters of Credit Schedule 2.01    –   
Commitments Schedule 3.05    –    Existing Liens Schedule 3.06    –    Disclosed
Matters Schedule 3.13    –    Existing Indebtedness Schedule 6.04    –   
Existing Investments Schedule 6.08    –    Existing Restrictions

Exhibits:

 

Exhibit A    –    Form of Assignment and Assumption Exhibit B    –    Form of
Opinion of Borrower’s Counsel Exhibit C    –    Form of Notice of Borrowing
Exhibit D    –    Form of Increased Commitment Supplement

 

LIST OF SCHEDULES AND EXHIBITS, Solo Page



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
December 16, 2010, among EAGLE MATERIALS INC., as the Borrower, the LENDERS
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

Borrower, the lenders identified therein and JPMorgan Chase Bank, N.A., as
administrative agent previously entered into that certain Amended and Restated
Credit Agreement dated as of December 16, 2004 (as amended by that certain First
Amendment to Amended and Restated Credit Agreement dated as of January 4, 2005,
that certain Second Amendment to Amended and Restated Credit Agreement dated as
of September 30, 2005, that certain Third Amendment to Amended and Restated
Credit Agreement dated as of December 15, 2005, that certain Fourth Amendment to
Amended and Restated Credit Agreement dated as of March 20, 2006, that certain
Fifth Amendment to Amended and Restated Credit Agreement dated as of June 30,
2006, that certain Sixth Amendment to Amended and Restated Credit Agreement
dated as of September 29, 2006 and that certain Seventh Amendment to Amended and
Restated Credit Agreement dated as of August 31, 2007, herein referred to as the
“Prior Agreement”).

Union Bank, N.A. (formerly Union Bank of California, N.A.) and Comerica Bank
assigned all of their respective right, title and interest as a lender under the
Prior Agreement to JPMorgan Chase Bank, N.A. as of the date hereof and in
accordance with the terms hereof, SunTrust Bank and Regions Bank are becoming
new Lenders under this Agreement.

The Borrower, the lenders party hereto and the Administrative Agent now desire
to enter into this Agreement to amend and restate the Prior Agreement in its
entirety and agree as follows:

ARTICLE I.

Definitions

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means any transaction, or any series of related transactions, by
which the Borrower or any of the Subsidiaries (i) acquires any going business or
all or substantially all of the assets of any Person or division or business
unit thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) 50% or more (in number of votes) of the
Equity Interests of a Person having ordinary voting power for the election of
the board of directors or other applicable governing body (other than securities
having such power only by reason of the happening of a contingency) or 50% or
more (by percentage or voting power) of the outstanding Equity Interests of a
partnership or limited liability company.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or with respect to the determination of the Alternate Base Rate,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of
1%) equal to (a) the LIBO Rate for such Interest Period or, with respect to the
determination of the Alternate Base Rate, for a one month interest period
multiplied by (b) the Statutory Reserve Rate.

“Adjusted Net Income” has the meaning assigned to such term in the definition of
the term “Consolidated EBITDA”.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 1



--------------------------------------------------------------------------------

“Adjusted One Month LIBO Rate” means, as of any day, an interest rate per annum
equal to the sum of (a) 1.00% per annum plus (b) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day).

“Administrative Agent” means JPMorgan Chase Bank, N.A. (formerly known as
JPMorgan Chase Bank) in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregation Test” has the meaning assigned to such term in Section 5.09.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and (c) the Adjusted One Month LIBO
Rate as determined for such day. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted One
Month LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate, or the Adjusted One
Month LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
); provided that in the case of Section 2.20 when a Defaulting Lender shall
exist, any such Defaulting Lender’s Commitment shall be disregarded in the
calculation.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be,
opposite the category in the table below which corresponds with the actual
Leverage Ratio as of the most recent determination date; provided that from and
including the Effective Date until the first date that the Applicable Rate is
determined as set forth below in this definition, the “Applicable Rate” shall be
the applicable rate per annum set forth below in Category 5:

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 2



--------------------------------------------------------------------------------

 

Leverage Ratio

 

Eurodollar

Spread

 

ABR Spread

 

Commitment

Fee Rate

Category 1
<1.00 to 1.00

  1.00%   0.000%   0.10%

Category 2
> 1.00 to 1.00
but
< 1.50 to 1.00

  1.25%   0.250%   0.15%

Category 3
> 1.50 to 1.00
but
< 2.00 to 1.00

  1.50%   0.50%   0.20%

Category 4
> 2.00 to 1.00
but
< 2.50 to 1.00

  1.75%   0.75%   0.25%

Category 5
> 2.50 to 1.00

but
< 3.00 to 1.00

  2.00%   1.00%   0.30%

Category 6
> 3.00 to 1.00

  2.25%   1.25%   0.35%

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
Borrower’s consolidated financial statements delivered pursuant to
Section 5.01(a) or (b), beginning with the fiscal quarter ended December 31,
2010 and (ii) each change in the Applicable Rate resulting from a change in the
Leverage Ratio shall be effective during the period commencing on and including
the date of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change; provided that the Leverage Ratio
shall be deemed to be in Category 6: (A) at any time that an Event of Default
has occurred and is continuing or (B) at the option of the Administrative Agent
or at the request of the Required Lenders, if the Borrower fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or (b), during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b)(ii)(D).

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Eagle Materials Inc.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 3



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 and in substantially the form of Exhibit C hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois and New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateral Account” has the meaning assigned to such term in
Section 2.05(j).

“Change in Control” means (a) the acquisition by any party, or two or more
parties acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 50% or more of the outstanding shares of the stock of the
Borrower entitled to elect 50% or more of the members of the board of directors
of the Borrower, or (b) during any period of twelve (12) consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Borrower cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body, or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any Person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or an Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
Notwithstanding anything herein to the contrary, the Dodd Frank Wall Street
Reform and Consumer Protection Act, any new Basel Capital Accord issued by the
Basel Committee on Banking Supervision, and all requests, rules, guidelines, and
directives promulgated under any of the foregoing shall be deemed to be a
“Change in Law”, regardless of the date enacted or adopted.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 4



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08;
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04; and (c) increased from time to time pursuant to
Section 2.19. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment. The initial aggregate amount of the Lenders’
Commitments is $300,000,000.00.

“Consolidated EBITDA” means, with respect to any Person and any period, the sum
of the following calculated for such Person on a consolidated basis:

(a) the total of: (i) its Consolidated Net Income minus; (ii) the income (or
plus the loss) of any third party (other than a subsidiary of the Person) in
which the Person or a subsidiary of such Person has an ownership interest; plus
(iii) the income of any such third party to the extent actually received in cash
by the Person or a subsidiary of such Person in the form of dividends or similar
distributions (the amount determined in accordance with this clause (a), herein
the “Adjusted Net Income”); plus

(b) to the extent deducted from revenues in determining Adjusted Net Income:
(i) its Consolidated Interest Expense; (ii) expense for taxes paid or accrued;
(iii) depletion; (iv) depreciation; (v) amortization; (vi) non-cash stock-based
compensation expense; and (vii) non-cash losses incurred other than in the
ordinary course of business (provided if such non-cash losses are required in
the future to be paid in cash, the cash amount shall be deducted to arrive at
Consolidated EBITDA in the period in which the cash is paid); minus

(c) to the extent included in its Adjusted Net Income, extraordinary,
nonrecurring or other nonoperating income or gains.

Notwithstanding anything herein to the contrary, but without duplication, the
Borrower’s Consolidated EBITDA for any period shall: (i) include, to the extent
the following can be determined from audited financial statements delivered to
the Administrative Agent and to the extent not already included in the
Borrower’s Consolidated EBITDA for such period: (a) in the case of an
Acquisition of Equity Interests in a Person, the Consolidated EBITDA of such
Person for the portion of the calculation period before it became a Subsidiary
and (b) in the case of an Acquisition of assets, the Consolidated EBITDA
associated with such acquired assets for the portion of the calculation period
before such acquisition by the Borrower or any Subsidiary and (ii) exclude:
(a) in the case of a disposition of Equity Interests in a Person, the
Consolidated EBITDA of such Person for the portion of the calculation period
after it is directly or indirectly disposed of and (b) in the case of a
disposition of assets, the Consolidated EBITDA associated with such assets for
the portion of the calculation period after such assets were disposed of.

“Consolidated Indebtedness” means, at any time, the Indebtedness of the Borrower
and the Subsidiaries calculated on a consolidated basis as of such time,
excluding however, any Indebtedness under Swap Agreements that is not then due
and any Indebtedness consisting of obligations in respect of letters of credit
and performance bonds.

“Consolidated Interest Expense” means, with reference to any period and any
Person, the interest expense and preferred stock dividends of such Person
calculated on a consolidated basis for such period.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 5



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with reference to any period and any Person,
the net income (or loss) of such Person calculated on a consolidated basis for
such period.

“Consolidated Net Worth” means, at any time, the consolidated stockholders’
equity of the Borrower and the Subsidiaries calculated on a consolidated basis
as of such time.

“Consolidated Tangible Net Worth” means, at any time, the Consolidated Net
Worth, minus (a) any intangible assets, including, without limitation, patents,
patent rights, trademarks, trade names, franchises, copyrights, goodwill, and
other similar intangible assets of the Borrower and the Subsidiaries calculated
on a consolidated basis as of such time, minus (b) any non-cash gain (or plus
any non-cash loss, as applicable) resulting from any mark-to-market adjustments
made directly to Consolidated Net Worth as a result of fluctuations in the value
of financial instruments owned by the Borrower or any of the Subsidiaries as
mandated under Financial Accounting Standards Board Statement 133.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has: (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 6



--------------------------------------------------------------------------------

Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 7



--------------------------------------------------------------------------------

located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.18(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.16(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.16(a).

“Existing Letters of Credit” shall mean the letters of credit which are “Letters
of Credit” under the Prior Agreement, which are outstanding on the Effective
Date and are listed on Schedule 1.01(a) hereto.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guaranty” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guarantying or having the economic
effect of guarantying any Indebtedness or other obligation (including any
obligation under an operating lease) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
the guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
(including any obligation under an operating lease) of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guaranty shall not include
endorsements for collection or deposit in the ordinary course of business.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 8



--------------------------------------------------------------------------------

“Guarantor” means any Subsidiary of the Borrower who is a guarantor under the
Subsidiary Guaranty as required by Section 5.09.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments; (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person; (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business and payable on
customary trade terms); (e) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed; (f) all Guaranties by
such Person of Indebtedness of others; (g) all Capital Lease Obligations of such
Person; (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit; (i) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances; (j) all
obligations of such Person in respect of mandatory redemption or mandatory
dividend rights on Equity Interests but excluding dividends payable solely in
additional Equity Interests; (k) all obligations of such Person, contingent or
otherwise, for the payment of money under any noncompete, consulting or similar
agreement entered into with the seller of a target or any other similar
arrangements providing for the deferred payment of the purchase price for an
Acquisition permitted hereby or an Acquisition consummated prior to the date
hereof; (l) all obligations of such Person under any Swap Agreement but not
including the amount of such obligations to the extent that they may be settled
with issuance of the Equity Interest of the Borrower; (m) all Limited Recourse
Liabilities of such Person; (n) all obligations of such Person to purchase
securities or other property arising out of or in connection with the sale of
the same or substantially similar securities or property; and (o) any other
obligation for borrowed money or other financial accommodation which in
accordance with GAAP would be shown as a liability on the consolidated balance
sheet of such Person. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. For purposes of the forgoing sentence and as of the
Effective Date, “any other entity” when considered with respect to any
Subsidiary that is a general partner of a Joint Venture, shall include the
applicable Joint Venture. The amount of the obligations of any Person in respect
of any Swap Agreement shall, at any time of determination and for all purposes
under this Agreement, be the maximum aggregate amount (giving effect to any
netting agreements) that such Person would be required to pay if such Swap
Agreement were terminated at such time giving effect to current market
conditions notwithstanding any contrary treatment in accordance with GAAP.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
November 2010 relating to the Borrower and the Transaction.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 9



--------------------------------------------------------------------------------

Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, a period of
one week or one, two, three or six months commencing on a Business Day selected
by the Borrower pursuant to this Agreement or the Prior Agreement. A weekly
Interest Period shall end on the day of the next following week which
corresponds to the day of the week on which such Interest Period began, however,
if such Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day. A monthly
Interest Period shall end on the day which corresponds numerically to such date
one, two, three or six months thereafter, as the Borrower may elect, however:
(i) if any monthly Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the immediately preceding
Business Day and (ii) any monthly Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, N.A. in its capacity as the issuer of
Letters of Credit, and its successors or predecessors in such capacity. JPMorgan
Chase Bank, N.A. may, in its discretion, arrange for one or more Letters of
Credit to be issued by its Affiliates, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

“Joint Venture” means Texas–Lehigh Cement Company, L.P.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
Increase Commitment Supplement, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit.

“Leverage Ratio” means, as of any date, the ratio of Consolidated Indebtedness
to Consolidated EBITDA then most recently calculated in accordance with
Section 6.10.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 10



--------------------------------------------------------------------------------

currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period. For purposes of determining the Adjusted One Month LIBOR Rate,
the LIBO Rate for any day shall be based on the rate appearing on the Reuters
Screen LIBOR01 Page (or on any successor or substitute page) at approximately
11:00 a.m. London time on such day (without any rounding).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Recourse Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any sale and leaseback transaction which
is not characterized as a Capital Lease Obligation, (iii) any liability under
any Synthetic Lease entered into by such Person, (iv) any obligation or
liability arising with respect to any sale or transfer of an interest in
accounts receivable of such Person on a limited recourse basis, or (v) any
obligation for which such Person is liable arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person, but excluding from this clause (v) any lease classified as an operating
lease in accordance with GAAP.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement or pursuant to the Prior Agreement which are outstanding on the
Effective Date.

“Loan Documents” means this Agreement, any notes executed pursuant hereto, the
Subsidiary Guaranty and all other documentation now or hereafter executed and/or
delivered by Borrower or any Guarantor in connection with any of the foregoing.

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, property, financial condition or results of operation of the Borrower
and the Subsidiaries taken as a whole; (b) the ability of the Borrower and the
Subsidiaries (taken as a whole) to perform their respective obligations under
the Loan Documents; or (c) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and the Subsidiaries in an aggregate principal or notional
amount, respectively, exceeding $2,500,000.

“Material Subsidiary” means, as of any date of determination, any Subsidiary
whose: (i) total assets are, at that date, equal to or greater than 15% of the
Borrower’s consolidated total assets; or (ii) Consolidated EBITDA for the 12
completed months immediately prior to the date of determination is equal to or
greater than 15% of the Borrower’s Consolidated EBITDA for such period.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 11



--------------------------------------------------------------------------------

“Maturity Date” means December 16, 2015.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Lender” has the meaning specified in Section 2.19.

“New Material Subsidiary” has the meaning set forth in Section 5.09.

“Non-Guarantor Amount” has the meaning set forth in clause (c) of Section 6.01.

“Non-Guarantor Subsidiary” means a Subsidiary that is not a Guarantor.

“Original Agreement” means that certain Credit Agreement dated as of
December 18, 2003 among the Borrower (formerly Centex Construction Products,
Inc.), JPMorgan Chase Bank (now known as JPMorgan Chase Bank, N.A., as
administrative agent) and the lenders identified therein, as amended by that
First Amendment to Credit Agreement dated May 21, 2004.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 9.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens created pursuant to the terms of the Loan Documents;

(b) Liens imposed by law for taxes, assessments or governmental charges or
levies that are not yet due or are being contested in compliance with
Section 5.04;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;

(d) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security,
retirement or similar laws or regulations;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business or of
a

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 12



--------------------------------------------------------------------------------

nature generally existing with respect to properties of a similar character, in
each case that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary; and

(g) liens arising from filing UCC financing statements regarding leases
permitted by this Agreement.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guarantied by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A–1 from S&P or at least P–1 from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guarantied by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated at least A- by S&P and A3 by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;

(f) any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the forgoing)
representing the noncash portion of the sales price of any assets disposed of
under the permissions of Section 6.03(c)(iv); provided that the related
disposition was consummated in accordance with the limitations in Section 6.03;
and

(g) any Equity Interest, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the forgoing)
received in connection the bankruptcy or reorganization of, or settlement of
delinquent accounts and disputes with, customers and suppliers, in each case in
the ordinary course of business.

“Permitted Non-Guarantor Amount” has the meaning set forth in clause (c) of
Section 6.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 13



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Prior Agreement” has the meaning set forth in the introduction to this
Agreement.

“Purchase Price” has the meaning set forth in Section 6.04(h)(vi).

“Receivable Financing Amount” means the aggregate amount of all loans and
advances to, receivables due from, capital contributions to or guaranties of the
obligations of, a special purpose bankruptcy remote entity; provided that for
such a loan, advance, receivable, capital contribution or guaranty (each a “SPV
Investments”) to be included in the Receivable Financing Amount, the following
conditions must be satisfied:

(a) The SPV Investment must be made in connection with a Receivable
Securitization Financing otherwise permitted hereby;

(b) The special purpose bankruptcy remote entity must be the special purpose
entity utilized in connection with the Receivable Securitization Financing;

(c) The aggregate amount of the SPV Investments made with respect to any one
Receivable Securitization Financing may not exceed the aggregate amount of the
receivables transferred in the securitization;

(d) The SPV Investment, if a loan, advance, or receivable, may only be made in
consideration for receivables transferred in the securitization to evidence the
consideration given by the special purpose entity in return therefor;

(e) The SPV Investment, if a capital contribution, may only be made with
receivables, or as a discounted sale of receivables, to be transferred in the
securitization;

(f) If the SPV Investment is a guaranty, such guaranty shall be non-recourse to
the Borrower or the applicable Subsidiary and their respective assets except the
beneficiary of the guaranty may have recourse to the Borrower’s or the
applicable Subsidiary’s interests in the receivables transferred in the
securitization; and

(g) The SPV Investment must not otherwise impair the limited recourse or true
sale nature of the Receivable Securitization Financing.

“Receivable Securitization Financings” means a transaction or group of
transactions typically referred to as a securitization in which a Person sells,
directly or indirectly through another Person, its accounts receivable on a
limited recourse basis in a transaction treated as a legal true sale to a
special purpose bankruptcy remote entity who obtains debt financing or sells
interests in such receivables to finance the purchase price.

“Register” has the meaning set forth in Section 9.04(b)(iv).

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 14



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 51% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property but not including any payment to the extent settled by the issuance of
Equity Interests of the Borrower), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interest in the Borrower or any
option, warrant or other right to acquire any such Equity Interest in the
Borrower (including any payment in respect of Equity Interests under a Swap
Agreement but not including any payment under a Swap Agreement to the extent
paid or settled by the issuance of Equity Interests of the Borrower).

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03 or made pursuant to
Section 2.03 of the Prior Agreement and outstanding on the Effective Date.

“S&P” means Standard & Poor’s.

“Senior Notes” means the following outstanding Senior Notes issued by the
Borrower pursuant to that certain Note Purchase Agreement dated as of
November 15, 2005 and that certain Note Purchase Agreement dated as of
October 2, 2007, as applicable:

 

  (a) $38,600,000 5.25% Series 2005A Senior Notes, Tranche A due November 15,
2012;

 

  (b) $77,200,000 5.38% Series 2005A Senior Notes, Tranche B due November 15,
2015;

 

  (c) $62,200,000 5.48% Series 2005A Senior Notes, Tranche C due November 15,
2017;

 

  (d) $9,500,000 6.08% Series 2007A Senior Notes, Tranche A due October 2, 2014;

 

  (e) $11,000,000 6.27% Series 2007A Senior Notes, Tranche B due October 2,
2016;

 

  (f) $50,000,000 6.36% Series 2007A Senior Notes, Tranche C due October 2,
2017; and

 

  (g) $36,500,000 6.48% Series 2007A Senior Notes, Tranche D due October 2,
2019.

“SPV Investments” has the meaning assigned to that term in the definition of the
term Receivable Financing Amount.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 15



--------------------------------------------------------------------------------

Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower. As of the Effective Date,
Texas–Lehigh Cement Company, L.P. is not a Subsidiary and as a result, nothing
in this Agreement shall prohibit or otherwise restrict: (i) the creation,
incurrence or assumption by Texas–Lehigh Cement Company, L.P. of any
Indebtedness of any kind (except to the extent that the Indebtedness of a Joint
Venture may be limited by the fact that the Indebtedness of a Subsidiary that is
its general partner, if any, may be limited hereby) or (ii) the creation,
incurrence or assumption by Texas–Lehigh Cement Company, L.P. of any Liens on
any of its properties or assets.

“Subsidiary Guaranty” means that certain Amended and Restated Guaranty Agreement
dated December 16, 2004 executed by certain of the Subsidiaries, as amended by
that certain Subsidiary Joinder Agreement dated May 26, 2005 executed by
Illinois Cement Company LLC and that certain Subsidiary Joinder Agreement dated
November 14, 2005 executed by AG South Carolina LLC.

“Substantial Portion” has the meaning set forth in Section 6.03(c).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A. in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Synthetic Lease” means a lease (i) that is treated as an operating lease under
GAAP and (ii) (a) in respect of which the leased asset is treated as owned by
the lessee for purposes of the Code and/or (b) that is treated as a loan to the
lessee for commercial law or insolvency law purposes.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 16



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof, the
execution, delivery and performance by each Guarantor of the Subsidiary Guaranty
and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II.

The Credits

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 17



--------------------------------------------------------------------------------

aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or (b) the total Revolving
Credit Exposures exceeding the total Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans.

Section 2.02. Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $1,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $100,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 6 Eurodollar Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 10:00 A.M.,
Chicago, Illinois time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 10:00 A.M.,
Chicago, Illinois time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 9:00 A.M., Chicago, Illinois time,
on the date of the proposed Borrowing. Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 18



--------------------------------------------------------------------------------

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $15,000,000 or (ii) the total Revolving Credit
Exposures exceeding the total Commitments; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than
1:00 P.M., Chicago, Illinois time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to an Issuing Bank) by 12:00 P.M.,
Chicago, Illinois time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 11:00 A.M., Chicago, Illinois time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans excluding however, any such Swingline
Loan or Loans made by the Swingline Lender after it received from any Lender a
notice that any applicable condition precedent set forth in Section 4.02 had not
then been satisfied. Each Lender acknowledges and agrees that, except as set
forth in the immediately preceding sentence, its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 19



--------------------------------------------------------------------------------

circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

Section 2.05. Letters of Credit.

(a) General. The Borrower may request the issuance of standby and commercial
Letters of Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and JPMorgan Chase Bank, N.A. and may request the
amendment, renewal and extension of outstanding Letters of Credit. Subject to
the terms and conditions set forth in this Agreement and at any time and from
time to time during the Availability Period, at the Borrower’s request, JPMorgan
Chase Bank, N.A. agrees to issue Letters of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $50,000,000
and (ii) the total Revolving Credit Exposures shall not exceed the total
Commitments.

(c) Expiration Date; Collateralization of Extended Term Letters of Credit. Each
Letter of Credit shall expire at or prior to the close of business on the
earlier of (i) the date one year after

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 20



--------------------------------------------------------------------------------

the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is six months after the Maturity Date; provided however, that
with respect to each Letter of Credit with an expiry date beyond the Maturity
Date, the Borrower shall pledge to the Administrative Agent cash collateral in
the amount, at the time and in the manner provided for in Section 2.05(j).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) or on the Effective Date with
respect to the Existing Letters of Credit, and without any further action on the
part of an Issuing Bank or the Lenders, the applicable Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from the applicable
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by an Issuing Bank and not reimbursed by
the Borrower on the date due as provided in paragraph (e) of this Section, or of
any reimbursement payment required to be refunded to the Borrower for any
reason; provided that a Lender shall not be obligated to pay to the
Administrative Agent the Applicable Percentage of any LC Disbursement if the
Letter of Credit under which such LC Disbursement was made was issued by the
Issuing Bank after it received from any Lender a notice that any applicable
condition precedent set forth in Section 4.02 had not then been satisfied. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 11:00 A.M., Chicago, Illinois time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 9:00 A.M., Chicago, Illinois time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 11:00 A.M., Chicago, Illinois time, on the Business
Day immediately following the day that the Borrower receives such notice;
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the applicable Issuing Bank, then to
such Lenders and the applicable Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse an Issuing Bank
for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 21



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of an
Issuing Bank; provided that the foregoing shall not be construed to excuse an
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by (i) an Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof or (ii) an Issuing Bank’s failure to pay
under any Letter of Credit after the presentation to it of drafts or other
documents strictly complying with the terms and conditions of such Letter of
Credit. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination referred to in
clause (i) of the preceding sentence. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank under such Letter of Credit
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment, including the amount thereof
and the proposed payment date, and whether it has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
applicable Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 22



--------------------------------------------------------------------------------

the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(e) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse an Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. JPMorgan Chase Bank, N.A. may be replaced
as an Issuing Bank hereunder at any time by written agreement among the
Borrower, the Administrative Agent, JPMorgan Chase Bank, N.A. and the successor.
The Administrative Agent shall notify the Lenders of any such replacement of
JPMorgan Chase Bank, N.A. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of
JPMorgan Chase Bank, N.A. in its capacity as the replaced Issuing Bank pursuant
to Section 2.11(b). From and after the effective date of any such replacement,
(i) the successor shall have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit to be issued thereafter
and (ii) references herein to the term “Issuing Bank” shall be deemed to refer
to such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders (the “Cash Collateral Account”), an amount in cash
equal to the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. If the Borrower is required to deposit cash collateral pursuant to
Section 2.10(b) because the Revolving Credit Exposures exceed the total
Commitments, the Borrower shall deposit cash collateral in the Cash Collateral
Account in an aggregate amount equal to such excess plus any accrued and unpaid
interest thereon. If the Borrower is required to pledge cash collateral pursuant
to clause (c) of this Section, then on or before the date 90 days prior to the
Maturity Date, the Borrower shall deposit in the Cash Collateral Account an
amount in cash equal to the aggregate LC Exposure for all Letters of Credit that
have expiry dates past the Maturity Date plus any accrued and unpaid interest
thereon. The deposits made under this paragraph shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over the Cash Collateral Account. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in the Cash Collateral Account. Money in the
Cash Collateral Account shall be applied by the Administrative Agent to
reimburse the Issuing Banks for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, be applied to
satisfy other obligations of the Borrower and the Subsidiaries under the Loan
Documents and under the Swap Agreements entered into with a Lender or Affiliate
of a Lender. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 23



--------------------------------------------------------------------------------

aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived. If the Borrower is required to
provide an amount of cash collateral hereunder to secure Letters of Credit with
expiry dates beyond the Maturity Date, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
the Letter of Credit with the latest expiry date has expired if as of such date
no further Letters of Credit are outstanding and all LC Disbursements have been
reimbursed. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the fact that the Revolving Credit Exposure exceeds the
total Commitments, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after the date when the
Revolving Credit Exposures no longer exceed the total Commitments.

Section 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 11:00 A.M.,
Chicago, Illinois time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in Chicago, Illinois and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

Section 2.07. Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 24



--------------------------------------------------------------------------------

required under Section 2.03 if the Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

Section 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the Revolving Credit Exposures would exceed the total Commitments.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 25



--------------------------------------------------------------------------------

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

Section 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.10. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part without premium or penalty except as
provided in Section 2.15, subject to prior notice in accordance with
paragraph (c) of this Section. Each optional prepayment of the Loans shall be in
an amount that is an integral multiple of $100,000 and not less than $1,000,000.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 26



--------------------------------------------------------------------------------

(b) In the event and on such occasion that the Revolving Credit Exposures exceed
the total Commitments, the Borrower shall prepay Revolving Borrowings or
Swingline Borrowings (or, if no such Borrowings are outstanding, deposit cash
collateral in the Cash Collateral Account pursuant to Section 2.05(j)) in an
aggregate amount equal to such excess.

(c) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 10:00 A.M., Chicago, Illinois
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 10:00 A.M., Chicago,
Illinois time, one Business Day before the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 11:00 A.M., Chicago,
Illinois time, on the date of prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.08, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.08.
Promptly following receipt of any such notice relating to a Revolving Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

Section 2.11. Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate on the
daily amount of the unused Commitment of such Lender during the Availability
Period. Accrued commitment fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, a
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Loans and LC Exposure of such Lender (and the Swingline Exposure of
such Lender shall be disregarded for such purpose).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to the Letters of Credit issued by such Issuing Bank during the
period from and including the Effective Date to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any such LC Exposure, as well as each Issuing Bank’s standard fees with respect
to the issuance, amendment, renewal

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 27



--------------------------------------------------------------------------------

or extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

Section 2.12. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) or unless such
calculation would result in a usurious rate, in which case interest shall be
calculated on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 28



--------------------------------------------------------------------------------

Section 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.

Section 2.14. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or an
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or an
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the applicable Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by an Issuing Bank, to a
level below that which such Lender or applicable Issuing Bank or such Lender’s
or such Issuing Bank’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s or such Issuing Bank’s policies
and the policies of such Lender’s or such Issuing Bank’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 29



--------------------------------------------------------------------------------

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(c) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

Section 2.16. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 30



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or an Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.16 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

Section 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to
11:00 A.M., Chicago, Illinois time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices in New York, New York, except payments to be
made directly to an Issuing Bank or the Swingline Lender as expressly provided
herein and except that

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 31



--------------------------------------------------------------------------------

payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it and any payments received under the terms of the
Subsidiary Guaranty for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received from the Borrower by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties. If at any
time funds are received by the Administrative Agent from a Guarantor under the
Subsidiary Guaranty that are insufficient to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder and all
amounts due under any Swap Agreement the Borrower or a Subsidiary has entered
into with a Lender or an Affiliate of a Lender, such funds shall be applied:
(i) first, towards payment of interest and fees then due, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal,
unreimbursed LC Disbursements and the amounts owing under such Swap Agreements
then due, ratably among the parties entitled thereto in accordance with the
amounts thereof.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
the case may

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 32



--------------------------------------------------------------------------------

be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

Section 2.18. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent which consent shall not unreasonably
be withheld, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

Section 2.19. Increase of Revolving Commitments. By written notice sent to the
Administrative Agent (which the Administrative Agent shall promptly distribute
to the Lenders), the Borrower may request an increase of the aggregate amount of
the Commitments: (i) by an aggregate amount equal to any integral multiple of
$5,000,000 but no less than $10,000,000; (ii) by an aggregate amount up to
$100,000,000; and (iii) to an amount not to exceed $400,000,000; provided that
(i) no Default shall have occurred and be continuing and (ii) the aggregate
amount of the Commitments shall not previously have been increased more than
three times pursuant to this Section 2.19. Each Lender, in its sole and absolute
discretion, shall determine whether it will increase its Commitment. If one or
more of the Lenders will not be increasing its Revolving Commitment pursuant to
such request, then, with notice to the Administrative Agent and the other
Lenders, another one or more financial institutions, each as approved by the
Borrower, and the Administrative Agent (a “New Lender”), may commit to provide
an

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 33



--------------------------------------------------------------------------------

amount equal to the aggregate amount of the requested increase that will not be
provided by the existing Lenders (the “Increase Amount”); provided, that the
Commitment of each New Lender shall be at least $10,000,000 and the maximum
number of New Lenders shall be five (5). Upon receipt of notice from the
Administrative Agent to the Lenders and the Borrower that the Lenders, or
sufficient Lenders and New Lenders, have agreed to commit to an aggregate amount
equal to the Increase Amount (or such lesser amount as the Borrower shall agree,
which shall be at least $5,000,000 and an integral multiple of $5,000,000 in
excess thereof), then: provided that no Default exists at such time or after
giving effect to the requested increase, the Borrower, the Administrative Agent
and the Lenders willing to increase their respective Commitments and the New
Lenders (if any) shall execute and deliver an Increased Commitment Supplement
(herein so called) in the form attached hereto as Exhibit D. If all existing
Lenders shall not have provided their pro rata portion of the requested
increase, then after giving effect to the requested increase the outstanding
Revolving Loans may not be held pro rata in accordance with the new Commitments.
In order to remedy the forgoing, on the effective date of the Increased
Commitment Supplement, the Lenders shall make advances among themselves (either
directly or through the Administrative Agent) so that after giving effect
thereto the Revolving Loans will be held by the Lenders, pro rata in accordance
with their respective Commitments. Any advances made under this Section 2.19 by
a Lender shall be deemed to be a purchase of a corresponding amount of the
Revolving Loans of the Lender or Lenders who shall receive such advances. The
Commitments of the Lenders who do not agree to increase their Commitments can
not be reduced or otherwise changed pursuant to this Section 2.19.

Section 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Suspension of Commitment Fees. Commitment fees shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 2.11(a);

(b) Suspension of Voting. The Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;

(c) Participation Exposure. If any Swingline Exposure or LC Exposure exists at
the time a Lender becomes a Defaulting Lender then:

(i) Reallocation. All or any part of such Swingline Exposure and LC Exposure
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 4.02 are satisfied at such time;

(ii) Payment and Cash Collateralization. If the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.05(j) for so long as such LC Exposure is outstanding;

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 34



--------------------------------------------------------------------------------

(iii) Suspension of Letter of Credit Fee. If the Borrower cash collateralizes
any portion of such Defaulting Lender’s LC Exposure pursuant to this
Section 2.20(c), the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.11(b) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized;

(iv) Reallocation of Fees. If the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to this Section 2.20(c), then the fees payable to the
Lenders pursuant to Section 2.11(a) and Section 2.11(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and

(v) Issuing Bank Entitled to Fees. If any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to Section 2.20(c), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all and letter of credit fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until such LC Exposure is cash collateralized and/or reallocated;

(d) Suspension of Swingline Loans and Letters of Credit. So long as any Lender
is a Defaulting Lender, the Swingline Lender shall not be required to fund any
Swingline Loan and the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the related exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with
Section 2.20(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and
Defaulting Lenders shall not participate therein); and

(e) Setoff Against Defaulting Lender. Any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender pursuant to Section 2.17(c) but excluding Section 2.18(b) shall, in lieu
of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent: (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Bank or Swingline Lender hereunder, (iii) third, to the funding of any Loan or
the funding or cash collateralization of any participating interest in any
Swingline Loan or Letter of Credit in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (iv) fourth, if so determined by the
Administrative Agent and the Borrower, held in such account as cash collateral
for future funding obligations of the Defaulting Lender under this Agreement,
(v) fifth, pro rata, to the payment of any amounts owing to the Borrower or the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower or any Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement and (vi) sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of LC Disbursements which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 4.02 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations owed to, all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 35



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender who is a Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans of the other
Lenders (other than Swingline Loans) as the Administrative shall determine may
be necessary in order for such Lender to hold such Revolving Loans in accordance
with its Applicable Percentage.

ARTICLE III.

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 3.01. Organization; Powers. Each of the Borrower and the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite corporate, limited liability
company or partnership power and authority to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

Section 3.02. Authorization; Enforceability. The Transactions to be entered into
by the Borrower and each Guarantor are within such party’s corporate, limited
liability company or partnership powers and have been duly authorized by all
necessary corporate, company or partnership action and, if required,
stockholder, member, manager or partner action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. The Subsidiary Guaranty has been duly executed and delivered by the
Guarantors and constitutes a legal, valid and binding obligation of each such
Guarantor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect or are not yet required, (b) will not violate
any applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of the Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of the
Subsidiaries (including the Note Purchase Agreements executed in connection with
the Senior Notes) or its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any of the Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of the Subsidiaries.

Section 3.04. Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended March 31, 2010, reported by independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended September 30, 2010, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 36



--------------------------------------------------------------------------------

and cash flows of the Borrower and its consolidated Subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

(b) Since March 31, 2010, there has been no material adverse change in the
business, assets, results of operations, or financial condition of the Borrower
and the Subsidiaries, taken as a whole.

Section 3.05. Properties.

(a) Each of the Borrower and the Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, free and clear of all Liens except for (i) minor defects in title that
do not interfere with its ability to conduct its business as currently conducted
or to utilize such properties for their intended purposes; (ii) as of the
Effective Date, Permitted Encumbrances and other Liens disclosed on
Schedule 3.05 or otherwise permitted by Section 6.02(d) or Section 6.02(f), and
(iii) at all times after the Effective Date, as permitted by Section 6.02.

(b) Each of the Borrower and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property the
failure to own or be licensed to use could reasonably be expected to result in a
Material Adverse Effect, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of the Subsidiaries (i) as
to which there is a reasonable expectation of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

Section 3.07. Compliance with Laws and Agreements. Each of the Borrower and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments (including the Note Purchase Agreements
executed in connection with the Senior Notes) binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 37



--------------------------------------------------------------------------------

Section 3.08. Investment Company Status. Neither the Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09. Taxes. Each of the Borrower and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $2,500,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.

Section 3.11. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

Section 3.12. Subsidiaries. The Borrower has provided the Lenders with an
accurate list of all Subsidiaries of the Borrower as of the Effective Date,
setting forth their respective jurisdictions of organization, whether such
Subsidiary is a Material Subsidiary, and the percentage of their respective
capital stock or other Equity Interests owned directly by the Borrower and each
other Subsidiary. All of the issued and outstanding shares of capital stock or
other Equity Interests of such Subsidiaries have been duly authorized and issued
and are fully paid and non-assessable. There are no outstanding subscriptions,
options, warrants, calls, or rights (including preemptive rights) to acquire,
and no outstanding securities or instruments convertible into, any Equity
Interests of any Subsidiary. As of the Effective Date, the Aggregation Test is
satisfied.

Section 3.13. Indebtedness. The Borrower has no Indebtedness, except, as of the
Effective Date, as reflected on Schedule 3.13 or otherwise permitted by clauses
(c), (d), (f), (g), (h), (i), (j), (k), or (l)(ii) of Section 6.01 and, at all
times after the Effective Date, as permitted by Section 6.01. As of the
Effective Date, the Non-Guarantor Amount does not exceed $15,000,000.

Section 3.14. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of such Loans,
(a) the fair value of the assets of Borrower and each Subsidiary, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each such
party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 38



--------------------------------------------------------------------------------

otherwise, as such debts and other liabilities become absolute and matured;
(c) each such party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each such party will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Effective Date. The term
“fair value” means the amount at which the applicable assets would change hands
between a willing buyer and a willing seller within a reasonable time, each
having reasonable knowledge of the relevant facts, neither being under any
compulsion to act, with equity to both and “present fair saleable value” means
the amount that may be realized if the applicable company’s aggregate assets are
sold with reasonable promptness in an arm’s length transaction under present
conditions for the sale of a comparable business enterprises.

Section 3.15. Margin Securities. Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations U or X of the Board of Governors of the Federal
Reserve System), and, except for the repurchases of the Borrower’s capital stock
in accordance with the limitations in Section 6.06, no part of the proceeds of
any Loan will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying margin stock.

ARTICLE IV.

Conditions

Section 4.01. Effective Date. The effectiveness of this Agreement to amend and
restate the Prior Agreement and the obligations of the Lenders to make Loans and
of JPMorgan Chase Bank, N.A. to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or other electronic transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of counsel for the Borrower and the Guarantors, substantially in the form
of Exhibit B, and covering such other matters relating to the Borrower, the
Guarantors, this Agreement or the Transactions as the Required Lenders shall
reasonably request. The Borrower hereby requests such counsel to deliver such
opinion.

(c) The Administrative Agent shall have received the Reaffirmation of Subsidiary
Guaranty attached hereto executed by each Guarantor.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the
Guarantors, the authorization of the Transactions and any other legal matters
relating to the Borrower, the Guarantors, this Agreement or the Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 and containing a list of Subsidiaries in
compliance with Section 3.12.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 39



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received all fees and other amounts due
and payable by Borrower on or prior to the Effective Date hereunder or under the
Fee Letter between Borrower and Administrative Agent dated as of November 2,
2010, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

(g) The Administrative Agent shall have received all unpaid interest and fees
accrued under the Prior Agreement through the Effective Date and all other fees,
expenses and other charges outstanding thereunder (including all amounts due
under Section 2.15 thereof arising as a result of the termination of all
interest periods thereunder on the Effective Date).

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the effectiveness of this Agreement to amend and restate the
Prior Agreement and the obligations of the Lenders to make Loans and of JPMorgan
Chase Bank, N.A. to issue Letters of Credit hereunder shall not become effective
unless each of the foregoing conditions is satisfied (as evidenced by the
Administrative Agent’s notice pursuant to the immediately preceding sentence) or
waived pursuant to Section 9.02, at or prior to 3:00 P.M., Chicago, Illinois
time, on December 31, 2010 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of an Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects on and as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.

Section 4.03. Effective Date Adjustments. If as a result of the amendment to the
amount of the Commitments under Prior Agreement contemplated hereby and the
addition of new Lenders hereunder, any outstanding Revolving Loans are not be
held pro rata in accordance with the new Commitments as of the Effective Date,
then on the Effective Date, the Lenders shall make advances among themselves
(either directly or through the Administrative Agent) so that after giving
effect thereto the Revolving Loans will be held by the Lenders, pro rata in
accordance with their respective Commitments. Any advances made under this
Section 4.03 by a Lender shall be deemed to be a purchase of a corresponding
amount of the Revolving Loans of the Lender or Lenders who shall receive such
advances.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 40



--------------------------------------------------------------------------------

ARTICLE V.

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

Section 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

(a) within 105 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 5.09, 6.06, 6.09 and 6.10 and (iii) stating whether any
change in GAAP or in the application thereof which has affected or will affect
the Borrower’s financial statements has occurred since the date of the most
recent audited financial statements of Borrower delivered to the Administrative
Agent hereunder and specifying the effect of such change on the financial
statements accompanying such certificate;

(d) As soon as available, but in any event within 15 days prior to the end of
the first fiscal quarter of each fiscal year of the Borrower, a copy of the plan
and forecast (including a projected consolidated balance sheet, income statement
and funds flow statement) of the Borrower for such fiscal year;

(e) concurrently with any delivery of financial statements under clause (a) or
(b) above, copies of all registration statements, all annual, quarterly or other
regular reports and all proxy statements filed by the Borrower or any Subsidiary
with the Securities and Exchange Commission, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or distributed by
the Borrower to its shareholders generally, which have been filed or distributed
since the date of the last delivery under this clause (e) or, with respect to
the first such delivery under this clause (e), since the Effective Date;

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 41



--------------------------------------------------------------------------------

(f) promptly upon receipt thereof, a copy of any management letter submitted to
the Borrower or any Subsidiary by independent certified public accountants with
respect to the financial statements required to be delivered under clause (a)
above; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Section 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary that is reasonably expected to be determined adversely and, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03. The Borrower will, and will cause each
of the Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect all the rights, licenses, permits,
privileges and franchises used in the conduct of its business, except for such
rights, licenses, permits, privileges and franchises the failure to preserve,
renew or keep effective could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.04. Payment of Obligations. The Borrower will, and will cause each of
the Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

Section 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of the Subsidiaries to, (a) keep and maintain all its property in
good working order and condition, ordinary wear and tear excepted, except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 42



--------------------------------------------------------------------------------

Section 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities to the extent necessary to permit
financial statements to be prepared in conformity with GAAP and otherwise in all
material respects with all requirements of law. The Borrower will, and will
cause each of the Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

Section 5.07. Compliance with Laws and Agreements. The Borrower will, and will
cause each of the Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Borrower
will, and will cause each Subsidiary to, comply with all agreements, contracts,
and instruments binding on it or affecting its properties or business, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

Section 5.08. Use of Proceeds. The proceeds of the Loans will be used for
general corporate purposes of the Borrower and the Subsidiaries, including to
refinance debt and make acquisitions. No part of the proceeds of any Loan will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations G, U and
X. Letters of Credit will be issued to support transactions entered into by the
Borrower and the Subsidiaries in their ordinary course of business.

Section 5.09. Joinder of Subsidiaries to Subsidiary Guaranty. Within 50 days
after the end of each fiscal quarter, the Borrower shall make the calculations
to determine whether: (i) any Subsidiary who is not a party to the Subsidiary
Guaranty is a “Material Subsidiary” as of such fiscal quarter end; and (ii) if
the Subsidiaries who are party to the Subsidiary Guaranty met the Aggregation
Test as of such fiscal quarter end. The “Aggregation Test” shall be deemed to be
met as of a fiscal quarter end if all the following conditions are satisfied as
of such fiscal quarter end: (i) the combined total assets of the Subsidiaries
who are party to the Subsidiary Guaranty as of such fiscal quarter end are equal
to or greater than 85% of the Borrower’s consolidated total assets as of such
fiscal quarter end; and (ii) the total combined Consolidated EBITDA of the
Subsidiaries who are party to the Subsidiary Guaranty for the 12 completed
months ending as of such fiscal quarter end is equal to or greater than 85% of
the Borrower’s Consolidated EBITDA for such period. If any Subsidiary who is not
a party to the Subsidiary Guaranty is a Material Subsidiary as of such fiscal
quarter end, then within 50 days after the end of such fiscal quarter the
Borrower shall cause each such Subsidiary (any such Material Subsidiary, herein
a “New Material Subsidiary”) to execute and deliver to the Administrative Agent
a Subsidiary Joinder Agreement in the form attached to the Subsidiary Guaranty
as Exhibit “A” joining it as a guarantor under the Subsidiary Guaranty and shall
execute and/or deliver such other documentation as the Administrative Agent may
reasonably request to cause such New Material Subsidiary to evidence its
authority to enter into or otherwise implement the guaranty of the repayment of
the obligations contemplated by the Subsidiary Guaranty and this Agreement. If
as of the end of any fiscal quarter, the Aggregation Test is not satisfied, then
within 50 days after the end of such fiscal quarter the Borrower shall cause
such number of Subsidiaries to join into the Subsidiary Guaranty (as if they
were each a New Material Subsidiary as provided in the foregoing sentence) so
that after giving effect thereto, the Aggregation Test is satisfied.

Section 5.10. Further Assurances. The Borrower will execute, and will cause each
Guarantor to execute, any and all further documents, agreements and instruments,
and take all such further actions, which may be required under any applicable
law, or which either the Administrative Agent or the Required Lenders may
reasonably request, to effectuate the Transactions all at the expense of the
Borrower.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 43



--------------------------------------------------------------------------------

Section 5.11. Receivables Securitization. The Borrower shall deliver to the
Administrative Agent copies of any agreements or other documents relating to any
Receivables Securitization Financing entered into by the Borrower or any
Subsidiary promptly following the execution thereof.

ARTICLE VI.

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the Effective Date and set forth in Schedule 3.13
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness of any Subsidiary to Borrower, of Borrower to any Subsidiary or
of any Subsidiary to any other Subsidiary; provided that: (i) such Indebtedness
must be incurred in the ordinary course of business or incurred to finance
general corporate needs; and (ii) the sum of the aggregate outstanding amount of
all of the obligations of Non-Guarantor Subsidiaries guarantied by the Borrower
or any Guarantor pursuant to clause (f) below plus the aggregate outstanding
principal amount of all of the loans and advances made to Non-Guarantor
Subsidiaries by Borrower or any Guarantor plus the aggregate amount of all
amounts extended after the Effective Date to acquire Equity Interest in or
otherwise make capital contributions to Non-Guarantor Subsidiaries by the
Borrower or any Guarantor (such sum the “Non-Guarantor Amount”) shall not at any
time exceed an aggregate amount equal to the sum of (A) $15,000,000 plus (B) the
sum of the following: (1) the amount of all such obligations guarantied under
the permissions of Section 6.04(a), plus (2) the aggregate outstanding principal
amount of all of such loans and advances made under the permissions of
Section 6.04(a) plus (3) the aggregate amount of all such Equity Interest
acquisitions and capital contributions made after the Effective Date under the
permissions of Section 6.04(a); plus (C) all Receivable Financing Amounts (the
sum of clauses (A), (B) and (C), herein the “Permitted Non-Guarantor Amount”)
(To provide clarity to the proper interpretation of the provisions of this
clauses (c) and the other applicable provisions of this Agreement, the Borrower
and the Guarantors may make loans and advances to Non-Guarantor Subsidiaries,
Guaranty Indebtedness of Non-Guarantor Subsidiaries and acquire Equity Interests
of and make capital contributions in Non-Guarantor Subsidiaries: (x) subject to
and in accordance with the $15,000,000 limit established under this
Section 6.01(c)(ii)(A), as such limit is carried through Sections 6.01(f) and
Section 6.04(d); (y) independent of the such limit, under the broader
permissions of Section 6.04(a) if the conditions to such permissions are
satisfied; and (z) to the extent constituting SPV Investments included in the
Receivable Financing Amount);

(d) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof;

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 44



--------------------------------------------------------------------------------

(e) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary;

(f) Guaranties by the Borrower of Indebtedness or other obligations of any
Subsidiary and by any Subsidiary of Indebtedness or other obligations of the
Borrower or any other Subsidiary; provided that the Non-Guarantor Amount shall
not exceed the Permitted Non-Guarantor Amount;

(g) Indebtedness outstanding under Receivable Securitization Financings provided
that the aggregate purchase commitment under all of the Borrower’s and the
Subsidiaries’ Receivable Securitization Financings shall not exceed $75,000,000;

(h) Indebtedness arising in connection with Swap Agreements permitted by
Section 6.05;

(i) Indebtedness for borrowed money owed by Subsidiaries (with the phrase
“Indebtedness for borrowed money” not including any Indebtedness arising under
Guaranties), provided that: (i) the aggregate principal amount of all the
Indebtedness for borrowed money owed by the Subsidiaries (including that
permitted under other clauses of this Section 6.01, but excluding the
Indebtedness permitted under clauses (a), (c), (g), (l)(i) and (l)(ii) of this
Section 6.01) does not exceed at any time an amount equal to 15% of the
Consolidated Tangible Net Worth of the Borrower and (ii) the Non-Guarantor
Amount shall not exceed the Permitted Non-Guarantor Amount;

(j) Indebtedness incurred in the ordinary course of business with respect to
surety and appeal bonds, performance and return-of-money bonds, and other
similar obligations;

(k) Indebtedness constituting obligations to reimburse worker’s compensation
insurance companies for claims paid by such companies on Borrower’s or a
Subsidiaries’ behalf in accordance with the policies issued to Borrower and the
Subsidiaries; and

(l) The following Indebtedness, in addition to the other Indebtedness permitted
by this Section, as long as on the date of the incurrence of any of the
Indebtedness described below in this clause: (i) no Default exists or would
result therefrom; (ii) with respect to clauses (iii) and (iv) below only, the
limitations on Subsidiary Indebtedness under clause (i) of this Section 6.01 are
not exceeded; and (iii) the Borrower shall have provided to the Administrative
Agent and each Lender prior to or on the date of the incurrence thereof, a
certificate of a Financial Officer of the Borrower: (A) certifying that no
Default exists or could reasonably be expected to occur as a result of the
proposed Indebtedness, and (B) demonstrating that as of the date of any such
incurrence, the Borrower is and, on a pro forma basis after giving effect to
such Indebtedness, will be, in compliance with the financial covenants set forth
in Sections 6.09 and 6.10 of this Agreement:

(i) Guaranties by the Borrower and the Guarantors of the Indebtedness of
Texas-Lehigh Cement Company, L.P.;

(ii) Indebtedness of a Subsidiary who is a general partner of a Joint Venture
arising for Indebtedness incurred by the Joint Venture as a result of the fact
that the Subsidiary is the general partner of the Joint Venture;

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 45



--------------------------------------------------------------------------------

(iii) Indebtedness for borrowed money incurred by the Borrower and the guaranty
thereof by the Guarantors; and

(iv) Indebtedness of the type described in clause (k) of the definition of the
term Indebtedness of Borrower or any Subsidiary.

Section 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the Effective Date and set forth in Schedule 3.05; provided that (i) such
Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (d) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of the Borrower or any Subsidiary;

(e) Liens arising out of pledges or deposits made in the ordinary course of
business of the Borrower and the Subsidiaries to secure the performance of bids,
tenders, insurance or other contracts (other than for the repayment of borrowed
money) or to secure statutory obligations, surety or appeal bonds or indemnity,
performance or other similar bonds so long as such amounts secured by such Liens
shall not exceed at any time an aggregate amount equal to $15,000,000;

(f) Liens granted in connection with Receivables Securitization Financings
permitted by Section 6.01(g) on the accounts receivable sold or transferred
pursuant thereto (together with all collections and other proceeds thereof, any
collateral securing the payment thereof and all rights, interest and claims of
the Borrower or any Subsidiary in or under the agreements or instruments
evidencing, supporting or securing payment thereof), all right, title and
interest in and to the lockboxes and other collection accounts in which proceeds
of such accounts receivable are deposited, the rights under the documents
executed in connection with such Receivables Securitization Financings and in
the Equity Interests issued by any special purpose entity organized to purchase
the receivables thereunder; and

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 46



--------------------------------------------------------------------------------

(g) Liens, in addition to those permitted by the foregoing clauses of this
Section, provided that the aggregate market value of the property and assets
encumbered by all Liens incurred under the permissions of this clause (g) shall
not exceed $25,000,000 and the aggregate principal amount of the Indebtedness
secured by all such Liens does not exceed $25,000,000.

Section 6.03. Fundamental Changes; Sale of Assets.

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all of its assets, or all or
substantially all of the Equity Interest of any of the Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing: (i) any Person may merge into the
Borrower in a transaction in which the Borrower is the surviving corporation,
(ii) any Person may merge into or consolidate with any Subsidiary or any
Subsidiary may merge into or consolidate with any Person, in each case in a
transaction in which the surviving entity is a Subsidiary, (iii) Borrower or any
Subsidiary may sell or transfer Equity Interests of a Subsidiary to another
Subsidiary or Borrower, (iv) any Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to the Borrower or to another Subsidiary,
(v) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; and (vi) the
Borrower and the Subsidiaries may dispose of property and assets, including
Equity Interests of a Subsidiary, either directly or through a merger or
consolidation, in accordance with the permissions set forth in clause (c) of
this Section; provided that any merger or consolidation permitted under this
clause (a) involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger or consolidation shall not be permitted unless also
permitted by Section 6.04 to the extent such Section otherwise restricts such
transaction.

(b) The Borrower will not, and will not permit any of the Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and the Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

(c) The Borrower will not, and will not permit any of the Subsidiaries to, sell,
transfer, lease or otherwise dispose of any of its property or assets, including
any Equity Interests owned by it, except:

(i) sales of inventory, used, obsolete or surplus equipment and Permitted
Investments in the ordinary course of business;

(ii) as long as no Default exists or would result therefrom, sales, transfers,
leases and other dispositions to the Borrower or a Subsidiary; provided that any
such sales, transfers, leases or other dispositions involving a Subsidiary shall
be made in compliance with Section 6.07;

(iii) the sale of accounts receivable on a limited recourse basis pursuant to a
Receivable Securitization Financing permitted by Section 6.01(g); and

(iv) in addition to the dispositions permitted by (i) through (iii) immediately
above, leases, sales or other dispositions of property, either directly or
through a merger or consolidation, that, together with all other property of the
Borrower and the Subsidiaries previously disposed of under the permissions of
this clause (iv) during the twelve-month period ending with the month in which
any such other disposition occurs (the “Calculation Period”), do not constitute
a Substantial Portion of the property of the Borrower and the Subsidiaries;

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 47



--------------------------------------------------------------------------------

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (ii) above) shall be made for fair
value and, if the sale, transfer, lease or disposition in question together with
any related series of sales, transfers, leases or other dispositions, involves
assets that have a fair value of more than $10,000,000, then at least 75% of the
consideration therefor shall be in cash. The term “Substantial Portion” means,
on any date, property with a book value that: (A) represents more than 15% of
the consolidated assets of the Borrower and the Subsidiaries as would be shown
in the consolidated financial statements of the Borrower as of the last day of
the last month before the start of the applicable Calculation Period or (B) is
responsible for more than 15% of the consolidated sales or 15% of the
Consolidated EBITDA of the Borrower for the last 12 months as reflected in, or
calculated from, the financial statements referred to in clause (A) above.

Section 6.04. Investments, Loans, Advances, Guaranties and Acquisitions. The
Borrower will not, and will not permit any of the Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guaranty any obligations of, or make or permit to exist any
investment or any other ownership interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:

(a) acquisitions by the Borrower or a Subsidiary of Equity Interests in, and
capital contribution made by the Borrower or a Subsidiary to, one or more
Persons who are not Guarantors (but including Non-Guarantor Subsidiaries) in a
transaction not constituting an Acquisition and loans and advances by the
Borrower or any Subsidiary to one or more Persons who are not Guarantors (but
including Non-Guarantor Subsidiaries) and Guaranties by the Borrower or a
Guarantor of Indebtedness or other obligations of any Non-Guarantor Subsidiary
so long as in each case: (i) no Default then exists or would result therefrom
and (ii):

(A) after giving proforma effect to any Indebtedness incurred or acquired in
connection with such acquisition, capital contribution, loan, advance or
Guaranty, Borrower has a Leverage Ratio of no greater than 3.00 to 1.00
calculated in the same manner as in Section 6.10 but on a pro forma basis as set
forth in this clause for the most recently ended fiscal quarter of Borrower
prior to the date of the proposed acquisition, capital contribution, loan,
advance or Guaranty; or

(B) if after giving proforma effect to any Indebtedness incurred or acquired in
connection with such acquisition, capital contribution, loan, advance or
Guaranty, Borrower has a Leverage Ratio of greater than 3.00 to 1.00 calculated
in the same manner as in Section 6.10 but on a pro forma basis as set forth in
this clause for the most recently ended fiscal quarter of Borrower prior to the
date of the proposed acquisition, capital contribution, loan, advance or
Guaranty, then the sum of the following does not exceed $50,000,000 at any time:
(I) the aggregate total of all Purchase Prices (as defined below) paid for all
such acquisitions consummated under the permissions of this clause (a) since the
Effective Date (including, if applicable, the then proposed acquisition); plus
(II) aggregate amount of capital contributions made under the permissions of
this clause (a) since the Effective Date (including, if applicable, the then
proposed capital contribution); plus (III) the then aggregate outstanding
principal amount of all loans and advances made under the permissions of this
clause (a); plus (IV) the then aggregate outstanding principal amount of all
Indebtedness or other obligation guaranteed under the permissions of this clause
(a);

(b) Permitted Investments;

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 48



--------------------------------------------------------------------------------

(c) loan and advances to un-affiliated third parties existing on the Effective
Date in an aggregate amount that does not exceed $20,000,000 and other
investments by the Borrower or any Subsidiary existing on the Effective Date and
identified on Schedule 6.04;

(d) Equity Interests in Subsidiaries owned as of the Effective Date or in
Subsidiaries formed or created by Borrower or a Subsidiary after the Effective
Date; provided that the Non-Guarantor Amount shall at no time exceed the
Permitted Non-Guarantor Amount;

(e) loans or advances and other evidence of Indebtedness including any
Receivable Financing Amount and any promissory note evidencing such amount made
by the Borrower to any Subsidiary, by any Subsidiary to the Borrower or by any
Subsidiary to any other Subsidiary, in each case to the extent permitted by
Section 6.01(c);

(f) loans and advances to directors, officers, consultants or employees as
payroll advances or for business expenses incurred in the ordinary course of
business or for other purposes so long as the aggregate principal amount of the
loans and advances made for such other purposes does not exceed $1,000,000 at
any one time outstanding;

(g) Guaranties permitted by Section 6.01 and Swap Agreements permitted by
Section 6.05;

(h) Acquisitions so long as:

(i) no Default exists or would result therefrom;

(ii) the target company is involved in a similar type of business activities as
the Borrower or the Subsidiary;

(iii) Borrower shall have: (A) completed customary due diligence on the
acquisition target, including due diligence as to compliance with all laws,
including without limitation Environmental Laws, and provided the Administrative
Agent, if requested by the Administrative Agent, reasonable evidence thereof,
and (B) provided the Administrative Agent and each Lender, if requested by the
Administrative Agent, with copies of the financial statements (which to the
extent available, shall be audited financial statements) of the acquisition
target for the most recent twelve (12) month period prior to the closing of the
Acquisition and the interim financial statements of the acquisition target, each
containing at a minimum a balance sheet, statement of income, and a statement of
cash flow;

(iv) Such Acquisition has been: (A) in the event a corporation or its assets is
the acquisition target, either (x) approved by the Board of Directors of the
corporation which is the acquisition target, or (y) recommended by such Board of
Directors to the shareholders of such acquisition target, (B) in the event a
partnership is the acquisition target, approved by a majority (by percentage of
voting power) of the partners of the acquisition target, (C) in the event an
organization or entity other than a corporation or partnership is the
acquisition target, approved by a majority (by percentage of voting power) of
the governing body, if any, or by a majority (by percentage of ownership
interest) of the owners of the acquisition target or (D) in the event the
corporation, partnership or other organization or entity which is the
acquisition target is in bankruptcy, approved by the bankruptcy court or another
court of competent jurisdiction;

(v) Borrower shall have provided to the Administrative Agent and each Lender
prior to or on the date that the proposed Acquisition is to be consummated,
among other documents relating to the Acquisition in question reasonably
requested by the Administrative Agent, a certificate of a Financial Officer:
(A) certifying that no Default exists or could reasonably be expected to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 49



--------------------------------------------------------------------------------

occur as a result of the proposed Acquisition, and (B) demonstrating compliance
with the criteria set forth in the next clause and that as of the date of any
such Acquisition, the Borrower is and, on a pro forma basis after giving effect
to the Acquisition and the incurrence or assumption of any Indebtedness in
connection therewith will be, in compliance with the financial covenants set
forth in Sections 6.09 and 6.10 of this Agreement; and

(vi) after giving proforma effect to any Indebtedness incurred or acquired in
connection with the Acquisition and any Consolidated EBITDA of the target to be
acquired or whose assets are to be acquired (to the extent that such
Consolidated EBITDA can be established from audited financial statements
delivered to the Administrative Agent and the Lenders), Borrower has a Leverage
Ratio of less than 3.00 to 1.00 calculated in the same manner as in Section 6.10
but on a pro forma basis as set forth in this clause for the most recently ended
fiscal quarter of Borrower prior to the date of the proposed Acquisition but if
such Leverage Ratio is 3.00 to 1.00 or more, then the total Purchase Price (as
defined below) paid or to be paid for the proposed Acquisition and all other
Acquisitions made under the permissions of this Section 6.04(h) since the
Effective Date shall not exceed $75,000,000 (the term “Purchase Price” means, as
of any date of determination and with respect to an Acquisition or acquisition
of other Equity Interests, the purchase price to be paid for the target, its
assets or such Equity Interests, including all cash consideration paid (whether
classified as purchase price, noncompete or consulting payments or otherwise),
the value of all other assets to be transferred by the purchaser in connection
with such acquisition to the seller (including any stock issued to the seller)
all valued in accordance with the applicable purchase agreement and the
outstanding principal amount of all Indebtedness of the target or the seller
assumed or acquired in connection with such acquisition);

(i) To the extent not otherwise permitted by the foregoing clause (h), the
acquisitions of all of the Equity Interest in Texas-Lehigh Cement Company, L.P.
so long as:

(i) no Default exists or would result therefrom;

(ii) Borrower shall have provided the Administrative Agent and each Lender
copies of the financial statements (which to the extent available, shall be
audited financial statements) of the acquisition target for the most recent
twelve (12) month period prior to the closing of the Acquisition and the interim
financial statements of the acquisition target, each containing at a minimum a
balance sheet, statement of income, and a statement of cash flow;

(iii) Borrower shall have provided to the Administrative Agent and each Lender
prior to or on the date that the proposed Acquisition is to be consummated,
among other documents relating to the Acquisition in question reasonably
requested by the Administrative Agent, a certificate of a Financial Officer of
the Borrower (A) certifying that no Default exists or could reasonably be
expected to occur as a result of the proposed Acquisition, and (B) demonstrating
compliance with the criteria set forth in the next clause and that as of the
date of any such Acquisition and immediately following such Acquisition, the
Borrower is and, on a pro forma basis after giving effect to the Acquisition and
the incurrence or assumption of any Indebtedness in connection therewith will
be, in compliance with the financial covenants set forth in Sections 6.09 and
6.10 of this Agreement;

(iv) after giving proforma effect to any Indebtedness incurred or acquired in
connection with the Acquisition and any Consolidated EBITDA of the target to be
acquired (to the extent that such Consolidated EBITDA can be established from
audited financial statements delivered to the Administrative Agent and the
Lenders and only to the extent such Consolidated EBITDA is not already included
in the Borrower’s consolidated financial statements), Borrower shall have a
Leverage Ratio of no more than 3.00 to 1.00 calculated in the same manner as in
Section 6.10 but on a pro forma basis as set forth in this clause for the most
recently ended fiscal quarter of Borrower prior to the date of the proposed
Acquisition.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 50



--------------------------------------------------------------------------------

Section 6.05. Swap Agreements. The Borrower will not, and will not permit any of
the Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (including those in respect of Equity Interests of the
Borrower or any of the Subsidiaries but only if such Swap Agreements of the type
described in this parenthetical can be settled with the issuance of Equity
Interests in the Borrower or will be settled with the net cash proceeds received
by the Borrower from the substantially concurrent issue or sale of other Equity
Interest of the Borrower), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.

Section 6.06. Restricted Payments; Prepayments of Indebtedness.

(a) The Borrower will not, and will not permit any of the Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except:

(i) the Borrower may declare and pay dividends or make other distributions with
respect to its capital stock payable solely in additional shares of its capital
stock or warrants, options or other rights to acquire capital stock;

(ii) Subsidiaries may declare and pay dividends or make other distributions
ratably with respect to their capital stock;

(iii) the Borrower and the Subsidiaries may make Restricted Payments pursuant to
and in accordance with (or otherwise under) stock option plans or other benefit
plans for directors, officers, consultants or employees of the Borrower and the
Subsidiaries;

(iv) the purchase or redemption by the Borrower of capital stock of the Borrower
out of the net cash proceeds of a substantially concurrent issue or sale of
capital stock by the Borrower;

(v) in any fiscal quarter of any fiscal year, the Borrower may declare and make
other Restricted Payments not otherwise permitted by this Section as long as:
(A) no Default exists or would result therefrom as of the date of the
declaration and payment thereof and (B) the Borrower shall have a Leverage Ratio
of no more than 3.00 to 1.00 as calculated: (1) on a pro forma basis; (2) after
giving effect to any Indebtedness incurred in connection with the proposed
Restricted Payment (including any Indebtedness incurred under this Agreement)
and (3) for the most recently ended fiscal quarter of the Borrower prior to the
date of the proposed Restricted Payment; provided that if the Borrower shall
have a Leverage Ratio of more than 3.00 to 1.00 as so calculated, then:

(x) the Borrower may declare and pay cash dividends in an aggregate amount of up
to $50,000,000 each fiscal year;

(y) the Borrower may make and declare other Restricted Payments (including
dividends in addition to those permitted by the foregoing clause (x)) provided
that the aggregate amount of all such Restricted Payments made under the
permissions of this clause (v) shall not exceed the total of 50% of the
Borrower’s Consolidated Net Income (excluding therefrom, any non-cash losses
that are nonrecurring or extraordinary) since April 1, 2009 minus all Restricted
Payments previously made under the permissions of this clause (v).

(b) If a Default exists, the Borrower will not, nor will it permit any
Subsidiary to, make or agree to pay or make, directly or indirectly, any payment
or other distribution (whether in cash,

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 51



--------------------------------------------------------------------------------

securities or other property but not including any payment or other distribution
to the extent settled by the issuance of Equity Interests of the Borrower) of or
in respect of principal of or interest on any Indebtedness of Borrower or any
Subsidiary, or any payment or other distribution (whether in cash, securities or
other property but not including any payment or other distribution to the extent
settled by the issuance of Equity Interests of the Borrower), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness of
Borrower or any Subsidiary, except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest, principal or other payments as and
when due in respect of any Indebtedness;

(iii) refinancing of Indebtedness to the extent permitted by Section 6.01; and

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness.

Section 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit any of the Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and the Guarantors not involving
any other Affiliate, (c) any Restricted Payment permitted by Section 6.06,
(d) Indebtedness permitted by clauses (c), (f) and (l)(i) of Section 6.01,
(e) Acquisitions permitted by Section 6.04(i) provided that such Acquisitions
are on terms and conditions not less favorable to the Borrower and the
Subsidiaries than could be obtained on an arm’s-length basis from unrelated
third parties and (f) transactions between or among Borrower and its Affiliates
in connection with Receivable Securitization Financings permitted by and
consummated in accordance with Section 6.01(g).

Section 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of the Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guaranty Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of the
assets of, or an Equity Interest in, a Subsidiary pending such sale, provided
such restrictions and conditions apply only to the Subsidiary that is to be sold
and such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by (1) any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness or
(2) Liens permitted by Section 6.02 if such restrictions or conditions apply
only to the property or assets that are the subject of such Liens,
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof, (vi) clause
(b) of the foregoing shall not apply to customary provisions contained in
agreements entered into in connection with Receivables Securitization Financings
permitted by Section 6.01(g) that impose restrictions on the ability of the
special purpose entity party thereto to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 52



--------------------------------------------------------------------------------

declare, pay or set aside funds for the making of any distribution in respect of
the Equity Interests issued by such entity or to make or repay loans or advances
to or guaranty indebtedness of the Borrower or any other Subsidiary, and
(vii) the foregoing shall not apply to restrictions and conditions imposed by
the documentation executed in connection with a financing permitted by clauses
(iii) of Section 6.01(l) as long as such restrictions and conditions are no more
onerous to the Borrower and the Subsidiaries, and no more beneficial to the
parties entitled to the protections thereof, than the restrictions and
conditions hereunder.

Section 6.09. Interest Coverage Ratio. The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters beginning with the
fiscal quarter ended December 31, 2010, of (i) Consolidated EBITDA for the then
most-recently ended four fiscal quarters to (ii) its Consolidated Interest
Expense for such four fiscal quarters to be less than 2.50 to 1.00.

Section 6.10. Leverage Ratio. The Borrower will not permit the ratio, determined
as of the end of each of its fiscal quarters beginning with the fiscal quarter
ended December 31, 2010, of (i) its Consolidated Indebtedness as of such fiscal
quarter end to (ii) its Consolidated EBITDA for the then most-recently ended
four fiscal quarters to be greater than 3.50 to 1.00.

Section 6.11. Sale and Lease-Back Transactions. The Borrower will not, and will
not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets that is
made for cash consideration in an amount not less than the cost of such fixed or
capital asset and is consummated within 90 days after the Borrower or such
Subsidiary acquires or completes the construction of such fixed or capital
asset.

ARTICLE VII.

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) The Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise. The Borrower shall fail to pay any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, and such failure shall continue unremedied for one
Business Day;

(b) The Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation, warranty or certification made or deemed made by or on
behalf of the Borrower or any Subsidiary in or in connection with this Agreement
or any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 53



--------------------------------------------------------------------------------

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.01(a), (b) or (c), 5.02, 5.03 (with respect to
the Borrower’s existence) or 5.08 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 15 days after written notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after
expiration of any applicable grace period);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $2,500,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 54



--------------------------------------------------------------------------------

(m) a Change in Control shall occur; or

(n) the Subsidiary Guaranty shall for any reason cease to be in full force and
effect and valid, binding and enforceable in accordance with its terms after its
date of execution, or the Borrower or any Material Subsidiary shall so state in
writing;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower.

ARTICLE VIII.

The Administrative Agent

Each of the Lenders and each Issuing Bank hereby irrevocably appoints (and
continues the appointment under the terms of the Original Agreement) the
Administrative Agent as its (and for purposes of the Subsidiary Guaranty, its
Affiliates) agent and authorizes the Administrative Agent to take such actions
on its behalf and its Affiliates behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof and of the Subsidiary
Guaranty, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of the Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 55



--------------------------------------------------------------------------------

such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the approval of the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate,

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 56



--------------------------------------------------------------------------------

continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder. By accepting the benefits of the Subsidiary Guaranty, each
Affiliate of the Lenders who is owed any obligations guarantied pursuant to the
terms thereof agrees to be bound by the Loan Documents as if it were a Lender.

Certain Lenders may have been designated as “documentation agent,” “syndication
agent” or “co-agent,” hereunder in recognition of the level of each of their
respective Commitments. No such Lender is an agent for the Lenders and no such
Lender shall have any obligation hereunder other than those existing in its
capacity as a Lender. Without limiting the foregoing, no such Lender shall have
or be deemed to have any fiduciary relationship with or duty to any Lender.

ARTICLE IX.

Miscellaneous

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 3811 Turtle Creek Blvd., Suite 1100, Dallas,
Texas, 75219, Attention of D. Craig Kesler, Executive Vice President - Finance
and Administration and Chief Financial Officer., (Telecopy No. 214-432-2110);
and

(ii) if to the Administrative Agent, JPMorgan Chase Bank, N.A. as an Issuing
Bank or the Swingline Lender, to JPMorgan Chase Bank, N.A. 2200 Ross Avenue,
3rd Floor, Dallas, Texas, 75201, Attention of David L. Howard, (Telecopy
No. 214/965–2044), with a copy to JPMorgan Chase Bank, N.A., Mid Corp Loan and
Agency Services Group, 10 South Dearborn Street, 19th Floor, Mailcode: IL1-0010,
Chicago, IL 60603, Attention: April Yebd; Telephone: 312-732-2628; Telecopy:
888-208-7168; and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower (on behalf of the Borrower and the
Guarantors) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 57



--------------------------------------------------------------------------------

Section 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except: (x) pursuant to an Increased Commitment Supplement executed in
accordance with Section 2.19 which only needs to be signed by the Borrower, the
Administrative Agent and the Lenders increasing or providing new Commitments
thereunder if the Increased Commitment Supplement does not increase the
aggregate amount of the Commitments to an amount in excess of $350,000,000 and
(y) in the case of this Agreement and any circumstance other than as described
in clause (x), pursuant to an agreement or agreements in writing entered into by
the Borrower and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
parties thereto, in each case with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender, or (vi) release any Guarantor from
its obligations under the Subsidiary Guaranty except in connection with a
disposition of such Subsidiary otherwise permitted hereby (in which case the
Administrative Agent shall be authorized to release the applicable Guarantor
without the consent or approval of any Lender); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, an Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the applicable Issuing
Bank or the Swingline Lender, as the case may be. The Loan Documents may be
amended or otherwise modified without the consent or agreement of any Affiliate
of any Lender.

Section 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation, execution, delivery and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 58



--------------------------------------------------------------------------------

Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, each Issuing Bank
or any Lender, including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) SUBJECT TO CLAUSE (d) BELOW, THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE
AGENT, EACH ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THE ORIGINAL AGREEMENT, THE PRIOR AGREEMENT, THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY OR HEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREBY OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OF
THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY AN ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
THE SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF THE SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES RESULTED FROM THE GROSS NEGLIGENCE, UNLAWFUL
CONDUCT OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE. IT IS THE EXPRESSED INTENT OF
THE PARTIES HERETO THAT THE INDEMNITY IN THIS CLAUSE (b) SHALL, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED TO HAVE RESULTED FROM THE SOLE OR
CONTRIBUTORY NEGLIGENCE OF SUCH INDEMNITEE.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, an Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the applicable Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 59



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, and each Indemnitee shall
not assert, and hereby waives, any claim against Borrower or any Guarantor, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor and may be funded as a Swingline Loan or Revolving Loan.

Section 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of JPMorgan Chase Bank, N.A. that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section or in accordance with Section 2.18. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of JPMorgan Chase Bank, N.A. that
issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, each Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender,
or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 60



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, each Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, each Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d), or (e),
2.06 (b), 2.17(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 61



--------------------------------------------------------------------------------

(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, each Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 62



--------------------------------------------------------------------------------

original, but all of which when taken together shall constitute a single
contract. THIS AGREEMENT, THE OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH
AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE
ADMINISTRATIVE AGENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF (INCLUDING WITHOUT LIMITATION,
THE ORIGINAL AGREEMENT AND THE PRIOR AGREEMENT) AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES HERETO. This Agreement amends and restates in its entirety the Prior
Agreement. However, for all matters arising prior to the Effective Date
(including, without limitation, the accrual and payment of interest and fees,
and matters relating to indemnification and compliance with financial
covenants), the terms of the Prior Agreement (as unmodified by this Agreement)
shall control and are hereby ratified and confirmed. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic communication shall be
effective as delivery of a manually executed counterpart of this Agreement.
Borrower represents and warrants that as of the Effective Date there are no
claims or offsets against or rights of recoupment with respect to or defenses or
counterclaims to its obligations under the Original Agreement and the Prior
Agreement. TO INDUCE THE LENDERS AND ADMINISTRATIVE AGENT TO ENTER INTO THIS
AGREEMENT, BORROWER WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF
RECOUPMENT, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR
TO THE CLOSING DATE AND RELATING TO THE ORIGINAL AGREEMENT, THE PRIOR AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

Section 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of Texas.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 63



--------------------------------------------------------------------------------

(b) THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE STATE COURTS OF THE STATE
OF TEXAS SITTING IN DALLAS COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
NORTHERN DISTRICT OF TEXAS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 64



--------------------------------------------------------------------------------

extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement and
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information becomes
publicly available other than as a result of a breach of this Section or becomes
available to the Administrative Agent, an Issuing Bank or any Lender on a
non–confidential basis from a source other than the Borrower or any of its
Affiliates; provided such source is not known by the receiving party to be bound
by a confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to Borrower, or (i) to any direct or indirect
contractual counterparty with a Lender or its Affiliates in a Swap Agreement or
such counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 9.12); provided that, unless
specifically prohibited by applicable law or court order, each Lender shall
notify the Borrower of any request by any regulatory authority or representative
thereof or pursuant to legal process (other than any such request in connection
with any examination of the financial condition of such Lender by such
regulatory authority) for disclosure of any such nonpublic information prior to
disclosure of such information. For the purposes of this Section, “Information”
means all information received from the Borrower or any of its Affiliates
relating to the Borrower or any of the Subsidiaries or their respective
businesses; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 9.13. Maximum Interest Rate.

(a) No interest rate specified in any Loan Document shall at any time exceed the
Maximum Rate. If at any time the interest rate (the “Contract Rate”) for any
obligation under the Loan Documents shall exceed the Maximum Rate, thereby
causing the interest accruing on such obligation to be limited to the Maximum
Rate, then any subsequent reduction in the Contract Rate for such obligation
shall not reduce the rate of interest on such obligation below the Maximum Rate
until the aggregate amount of interest accrued on such obligation equals the
aggregate amount of interest which would have accrued on such obligation if the
Contract Rate for such obligation had at all times been in effect. As used
herein, the term “Maximum Rate” means, at any time with respect to any Lender,
the maximum rate of nonusurious interest under applicable law that such Lender
may contract for, charge, reserve, or receive. The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges contracted for, charged, reserved, or received in connection with
the Loan Documents that constitute interest under applicable law. Each change in
any interest rate provided for herein based upon the Maximum Rate resulting from
a change in the Maximum Rate shall take effect without notice to Borrower at the
time of such change in the Maximum Rate. For purposes of determining the Maximum
Rate under Texas law, the applicable rate ceiling shall be the weekly rate
ceiling described in, and computed in accordance with, Chapter 303 of the Texas
Finance Code.

(b) No provision of any Loan Document shall require the payment or the
collection of interest in excess of the maximum amount permitted by applicable
law. If any excess interest is hereby provided for, or shall be adjudicated to
be so provided, in any Loan Document or otherwise in connection with this loan
transaction, the provisions of this Section shall govern and prevail and neither
Borrower nor the sureties, guarantors, successors, or assigns of Borrower shall
be obligated to pay the excess amount of

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 65



--------------------------------------------------------------------------------

such interest or any other excess sum paid for the use, forbearance, or
detention of sums loaned pursuant hereto. In the event any Lender ever receives,
or collects, interest in excess of the maximum lawful amount of interest, such
amount which is or would be in excess of the maximum amount permitted by
applicable law shall be applied as a payment and reduction of the principal of
the obligations outstanding hereunder, and, if the principal of the obligations
outstanding hereunder has been paid in full or would be paid in full by all or
part of such application, any remaining excess shall forthwith be paid to the
Borrower. In determining whether or not the interest contracted for, charged,
reserved or received exceeds the Maximum Rate, Borrower and each Lender shall,
to the extent permitted by applicable law, (a) characterize any non-principal
payment as an expense, fee, or premium rather than as interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread the total amount of interest contracted for, charged,
reserved and received throughout the entire contemplated term of the obligations
outstanding hereunder so that interest for the entire term does not exceed the
Maximum Rate.

Section 9.14. No Fiduciary Relationship. The relationship between the Borrower
and the Guarantors on the one hand and the Administrative Agent and each Lender
on the other is solely that of debtor and creditor, and neither the
Administrative Agent nor any Lender has any fiduciary or other special
relationship with either the Borrower or any Guarantor, and no term or condition
of any of the Loan Documents shall be construed so as to deem the relationship
between the Borrower and the Guarantors on the one hand and the Administrative
Agent and each Lender on the other to be other than that of debtor and creditor.

Section 9.15. Construction. The Borrower, the Guarantors (by its execution of
the Loan Documents to which it is a party), the Administrative Agent and each
Lender acknowledges that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review the Loan Documents
with its legal counsel and that the Loan Documents shall be construed as if
jointly drafted by the parties thereto.

Section 9.16. Independence of Covenants. All covenants under the Loan Documents
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default if such action is taken or such
condition exists.

Section 9.17. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

EAGLE MATERIALS INC.

By:

 

/s/ D. Craig Kesler

 

D. Craig Kesler, Executive Vice President - Finance and Administration and Chief
Financial Officer

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 66



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

By:

 

/s/ Brian McDougal

  Brian McDougal, Senior Credit Executive

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 67



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.

By:

 

/s/ Jennifer Yan

  Name: Jennifer Yan   Title:   Vice President

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 68



--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY

By:

 

/s/ Troy R. Weaver

 

Name:

  Troy R. Weaver  

Title:

  Senior Vice President

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 69



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A.

By:

 

/s/ Andrew M. Widmer

 

Name:

  Andrew M. Widmer  

Title:

  Vice President

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 70



--------------------------------------------------------------------------------

 

REGIONS BANK

By:

 

/s/ Cyndi Giles

 

Name:

  Cyndi Giles  

Title:

  Vice President

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 71



--------------------------------------------------------------------------------

 

SUNTRUST BANK

By:

 

/s/ Baerbel Freudenthaler

 

Name: Baerbel Freudenthaler

 

Title:   Director

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 72



--------------------------------------------------------------------------------

 

PNC BANK, N.A.

By:

 

/s/ Robin C. Bunch

  Name: Robin C. Bunch  

Title:   Credit Officer

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 73



--------------------------------------------------------------------------------

 

BANK OF TEXAS, N.A.

By:

 

/s/ David K. Felan

  Name: David K. Felan   Title:   Senior Vice President

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 74



--------------------------------------------------------------------------------

 

THE NORTHERN TRUST COMPANY

By:

 

/s/ Steven W. Ryan

 

Name: Steven W. Ryan

 

Title:   Senior Vice President

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 75



--------------------------------------------------------------------------------

REAFFIRMATION OF SUBSIDIARY GUARANTY

Each of the undersigned Subsidiary Guarantors:

(a) acknowledges the execution and delivery by Eagle Materials, Inc.
(“Borrower”) of that certain Second Amended and Restated Credit Agreement dated
December 16, 2010 among Borrower, JPMorgan Chase Bank, N.A. (the “Administrative
Agent”), and the various lending institutions party thereto (the “Lenders”) (the
“Credit Agreement”; capitalized terms used herein shall have the meanings set
forth in the Credit Agreement);

(b) acknowledges and agrees that: (i) any reference in the Subsidiary Guaranty
to the “Credit Agreement” as defined therein shall be deemed to mean a reference
to the Credit Agreement, (ii) the term “Guarantied Indebtedness” as used in the
Subsidiary Guaranty shall include the Obligations under the Credit Agreement;
and (iii) the terms “Loans” and “Revolving Loans” as used in the Subsidiary
Guaranty shall mean the Revolving Loans under the Credit Agreement.

(c) ratifies and confirms the Subsidiary Guaranty;

(d) represents and warrants that all of the representations and warranties
regarding it made in the Credit Agreement and the Subsidiary Guaranty are true
and correct in all material respects as of the date hereof (except to the extent
that such representations or warranties are expressly made only as of a specific
prior date);

(e) agrees that the Subsidiary Guaranty to which it is a party remain in full
force and effect;

(f) agrees that the Subsidiary Guaranty to which it is a party continues to
constitute its legal, valid and binding agreement; and

(g) acknowledges and agrees that it has no defenses, counterclaims, rights of
recoupment or setoffs to the Credit Agreement or any other Subsidiary Guaranty
or any of the covenants, agreements, indebtedness, liabilities or obligations
owing to, or in favor of, the Administrative Agent or any Lender under the
Subsidiary Guaranty.

 

AG SOUTH CAROLINA LLC

AMERICAN GYPSUM COMPANY LLC (formerly American Gypsum Company)

AMERICAN GYPSUM MARKETING COMPANY CCP CEMENT COMPANY CCP CONCRETE/AGGREGATES LLC

CCP GYPSUM LLC (formerly CCP Gypsum Company)

CCP LAND COMPANY CENTEX CEMENT CORPORATION

HOLLIS & EASTERN RAILROAD COMPANY LLC

ILLINOIS CEMENT COMPANY LLC MATHEWS READYMIX LLC M&W DRYWALL SUPPLY COMPANY
MOUNTAIN CEMENT COMPANY NEVADA CEMENT COMPANY REPUBLIC PAPERBOARD COMPANY LLC
TEXAS CEMENT COMPANY

WESTERN AGGREGATES LLC (formerly Western Aggregates, Inc.)

WESTERN CEMENT COMPANY OF CALIFORNIA

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 76



--------------------------------------------------------------------------------

 

CENTEX MATERIALS LLC TLCC GP LLC By:  

 

  Name:  

 

  Title:  

 

TLCC LP LLC By:  

 

  Name:  

 

  Title:  

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 77



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

Schedules:

 

Schedule 1.01(a)    –    Existing Letters of Credit Schedule 2.01    –   
Commitments Schedule 3.05    –    Existing Liens Schedule 3.06    –    Disclosed
Matters Schedule 3.13    –    Existing Indebtedness Schedule 6.04    –   
Existing Investments Schedule 6.08    –    Existing Restrictions

Exhibits:

 

Exhibit A    –    Form of Assignment and Assumption Exhibit B    –    Form of
Opinion of Borrower’s Counsel Exhibit C    –    Form of Notice of Borrowing
Exhibit D    –    Form of Increased Commitment Supplement

 

LIST OF SCHEDULES AND EXHIBITS, Solo Page



--------------------------------------------------------------------------------

EXHIBIT A

TO

EAGLE MATERIALS INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Form of Assignment and Assumption

 

EXHIBIT A, FORM OF ASSIGNMENT AND ASSUMPTION, Cover Page



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Amended and Restated Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guaranties, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:    2.    Assignee:          [and is an Affiliate/Approved Fund
of [identify Lender]1] 3.    Borrower:    Eagle Materials Inc. 4.   
Administrative Agent:    JPMorgan Chase Bank, N.A. as the administrative agent
under the Credit Agreement 5.    Credit Agreement:    The $300,000,000 Second
Amended and Restated Credit Agreement dated as of December 16, 2010 among Eagle
Materials Inc., the Lenders parties thereto and JPMorgan Chase Bank, N.A. as
Administrative Agent.

 

ASSIGNMENT AND ASSUMPTION, Page 1



--------------------------------------------------------------------------------

 

6.    Assigned Interest:   

 

Facility Assigned2

 

Aggregate Amount of

Commitment/Loans
for all Lenders

 

Amount of

Commitment/Loans

Assigned

 

Percentage Assigned
of Commitment/Loans3

  $   $   %   $   $   %   $   $   %

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

  Name:  

 

  Title:  

 

ASSIGNEE

[NAME OF ASSIGNEE] By:  

 

  Name:  

 

  Title:  

 

 

ASSIGNMENT AND ASSUMPTION, Page 2



--------------------------------------------------------------------------------

[Consented to and] Accepted:

 

JPMORGAN CHASE BANK, N.A.

(formerly known as JPMorgan Chase Bank), as     Administrative Agent By:  

 

  Name:  

 

  Title:  

 

[Consented to:]

EAGLE MATERIALS INC.

By:  

 

  Name:  

 

  Title:  

 

 

ASSIGNMENT AND ASSUMPTION, Page 3



--------------------------------------------------------------------------------

ANNEX 1

EAGLE MATERIALS INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

DATED

16 December 2010

STANDARD TERMS AND CONDITIONS

FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of the Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of the Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.

 

ANNEX 1 to Assignment and Assumption, Solo Page



--------------------------------------------------------------------------------

EXHIBIT B

TO

EAGLE MATERIALS INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Form of Opinion of Counsel for the Borrower

16 December 2010

To the Lenders and the Administrative

    Agent Referred to Below

c/o JPMorgan Chase Bank, N.A. as

    Administrative Agent

2200 Ross Avenue, 3rd Floor

Dallas, Texas, TX 75201

Dear Sirs:

We have acted as counsel for Eagle Materials Inc., a Delaware corporation (the
“Borrower”) and the guarantors listed in Appendix 1 attached hereto (the
“Guarantors”) (the Borrower and the Guarantors being collectively referred to
hereafter as the “Obligated Parties”) in connection with the Second Amended and
Restated Credit Agreement dated as of December 16, 2010 (the “Credit Agreement”)
among the Borrower, the banks and other financial institutions identified
therein as Lenders, and JPMorgan Chase Bank, N.A. as Administrative Agent. Terms
defined in the Credit Agreement are used herein with the same meanings.

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as we have deemed necessary or advisable for purposes of this
opinion.

Upon the basis of the foregoing, we are of the opinion that:

1. Each of the Obligated Parties (a) is a business entity duly organized,
validly existing and in good standing under the laws of its state of formation,
(b) has all requisite corporate, limited liability company or partnership power
and authority to carry on its business as now conducted and (c) except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

2. The Transactions are within each of the Obligated Parties’ corporate, limited
liability company or partnership powers and have been duly authorized by all
necessary corporate, company or partnership action and, if required,
stockholder, member, manager or partner action. Each of the Obligated Parties
has duly executed and delivered the Loan Documents to which it is a party and
such Loan Documents constitute the legal, valid and binding obligation of each
of the Obligated Parties which are parties thereto, enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

EXHIBIT B, OPINION OF COUNSEL FOR THE BORROWER, Page 1



--------------------------------------------------------------------------------

3. The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of Borrower or any of the Subsidiaries or any order of
any Governmental Authority, (c) to the best of our knowledge after due inquiry,
will not violate or result in a default under any indenture, agreement or other
instrument binding upon Borrower or any of the Subsidiaries or any of their
respective assets, or give rise to a right thereunder to require any payment to
be made by Borrower or any of the Subsidiaries, and (d) to the best of our
knowledge after due inquiry, will not result in the creation or imposition of
any Lien on any asset of Borrower or any Subsidiary.

4. To the best of our knowledge after due inquiry, there are no actions, suits
or proceedings by or before any arbitrator or Governmental Authority pending
against or threatened against or affecting Borrower or any Subsidiary (a) as to
which there is a reasonable expectation of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect (other than the Disclosed Matters)
or (b) that involve the Loan Documents or the Transactions.

We are members of the bar of the State of Texas and the foregoing opinion is
limited to the laws of the State of Texas, the General Corporation Law of each
state in which any Obligated Party is organized and the Federal laws of the
United States of America. This opinion is rendered solely to you in connection
with the above matter. This opinion may not be relied upon by you for any other
purpose or relied upon by any other Person (other than your successors and
assigns as Lenders and Persons that acquire participations in your Loans)
without our prior written consent.

Very truly yours,

 

EXHIBIT B, OPINION OF COUNSEL FOR THE BORROWER, Page 2



--------------------------------------------------------------------------------

APPENDIX 1

TO

LEGAL OPINION

Guarantors

AG SOUTH CAROLINA LLC

AMERICAN GYPSUM COMPANY LLC (formerly American Gypsum Company)

AMERICAN GYPSUM MARKETING COMPANY

CCP CEMENT COMPANY

CCP CONCRETE/AGGREGATES LLC

CCP GYPSUM LLC (formerly CCP Gypsum Company)

CCP LAND COMPANY

CENTEX CEMENT CORPORATION

CENTEX MATERIALS LLC

HOLLIS & EASTERN RAILROAD COMPANY LLC

ILLINOIS CEMENT COMPANY LLC

MATHEWS READYMIX LLC

M&W DRYWALL SUPPLY COMPANY

MOUNTAIN CEMENT COMPANY

NEVADA CEMENT COMPANY

REPUBLIC PAPERBOARD COMPANY LLC

TEXAS CEMENT COMPANY

TLCC GP LLC

TLCC LP LLC

WESTERN AGGREGATES LLC (formerly Western Aggregates, Inc.)

WESTERN CEMENT COMPANY OF CALIFORNIA

 

EXHIBIT B, OPINION OF COUNSEL FOR THE BORROWER, Page 3



--------------------------------------------------------------------------------

EXHIBIT D

TO

EAGLE MATERIALS INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Form of Notice of Borrowing

 

EXHIBIT D, FORM OF NOTICE OF BORROWING, Cover Page



--------------------------------------------------------------------------------

[Date]

JPMorgan Chase Bank, N.A., as Administrative

Agent for the Lenders referred to below

2200 Ross Avenue, 3rd Floor

Dallas, TX 75201

Attn: David L. Howard

Telecopy: 214-965-2044

and

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

10 South Dearborn Street, 19th Floor

Chicago, IL 60603

Telephone: [                             ]

Telecopy: [                             ]

Ladies and Gentlemen:

The undersigned, Eagle Materials Inc. (the “Borrower”), refers to the Second
Amended and Restated Credit Agreement dated as of December 16, 2010 among the
Borrower, the Lenders named therein and JPMorgan Chase Bank, N.A. (formerly
known as JPMorgan Chase Bank), as Administrative Agent (as amended, modified,
extended or restated from time to time, the “Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Agreement.

1. The Borrower hereby gives you notice pursuant to Section 2.03 of the
Agreement that it requests a Borrowing under the Agreement, and sets forth below
the terms on which such Borrowing is requested to be made:

 

(A)    Date of Borrowing (which is a Business Day)      (B)    Type of Loan
(i.e., ABR Borrowing or Eurodollar Borrowing)      (C)    Facility (i.e.,
Revolver or Swingline)      (D)    Principal amount of Borrowing4      (E)   
Interest Period and the last day thereof5      (F)    Total outstanding
Revolving Loans (including, if applicable, Borrowing requested)    $

 

4

Not less than $1,000,000 (and in integral multiples of $100,000) with respect to
Revolving Loans. Not less than $100,000 (and in integral multiples of $100,000)
with respect to Swingline Loans.

5

Which shall be subject to the definition of “Interest Period” and end not later
than the Maturity Date.

 

NOTICE OF BORROWING, Page 1



--------------------------------------------------------------------------------

 

(G)    Total outstanding Swingline Loans (including, if applicable, Borrowing
requested)    $                     (H)    Total LC Exposure    $ (I)    Total
Revolving Exposure (sum of (F), (G) and (H))    $ (J)    Total Commitments    $
(K)    Availability ((J) – (I))    $

2. The Borrower instructs you to disburse the proceeds of the requested
Borrowing into the following account:

Account Name:

Bank Name:

ABA Routing No.:

Bank Account No.:

Ref.:

The Borrower represents and warrants that the conditions to lending specified in
Section 4.02(a) and (b) of the Agreement have been satisfied and that after
giving effect to the Borrowing requested hereby, the total Revolving Credit
Exposures of all Lenders shall not exceed the total Commitment.

 

Very truly yours, EAGLE MATERIALS INC. By:  

 

  Name:  

 

  Title:  

 

 

NOTICE OF BORROWING, Page 2



--------------------------------------------------------------------------------

EXHIBIT E

TO

EAGLE MATERIALS INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Form of Increased Commitment Supplement

 

EXHIBIT C, Cover Page



--------------------------------------------------------------------------------

INCREASED COMMITMENT SUPPLEMENT

This INCREASED COMMITMENT SUPPLEMENT (this “Supplement”) is dated as of
                    , 20     and entered into by and among EAGLE MATERIALS INC.,
a Delaware corporation (the “Borrower”), each of the banks or other lending
institutions which is a signatory hereto (the “Lenders”), JPMORGAN CHASE BANK,
N.A. (formerly known as JPMorgan Chase Bank), as Administrative Agent for itself
and the other lenders (in such capacity, together with its successors in such
capacity, the “Agent”), and is made with reference to that certain Second
Amended and Restated Credit Agreement dated as of December 16, 2010 (as amended,
the “Credit Agreement”), by and among the Borrower, certain lenders and JPMORGAN
CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank), as Administrative
Agent. Capitalized terms used herein without definition shall have the same
meanings herein as set forth in the Credit Agreement.

RECITALS

WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the Borrower and the
Lenders are entering into this Increased Commitment Supplement to provide for
the increase of the aggregate Commitments;

WHEREAS, each Lender [party hereto and already a party to the Credit Agreement]
wishes to increase its Commitment [, and each Lender, to the extent not already
a Lender party to the Credit Agreement (herein a “New Lender”), wishes to become
a Lender party to the Credit Agreement];1

WHEREAS, the Lenders are willing to agree to supplement the Credit Agreement in
the manner provided herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. Increase in Commitments. Subject to the terms and conditions hereof,
each Lender severally agrees that its Commitment shall be increased to [or in
the case of a New Lender, shall be] the amount set forth opposite its name on
the signature pages hereof.

Section 2. [New Lenders. Each New Lender (i) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements of the Borrower delivered under Section 5.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (ii) agrees that it has, independently
and without reliance upon the Agent, any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Supplement; (iii) agrees that it will, independently and without reliance upon
the Agent, any other Lender or any of their Related Parties and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iv) appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (v) agrees that
it is a “Lender” under the Credit Agreement and will perform in accordance with
their terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender.

Section 3. Representations and Warranties. In order to induce the Lenders to
enter into this Supplement and to supplement the Credit Agreement in the manner
provided herein, Borrower represents and warrants to Agent and each Lender that
(a) the representations and warranties contained in Article III of the Credit
Agreement are and will be true, correct and complete in all material respects on
and as of the effective date hereof to the same extent as though made on and as
of that date and for that purpose, this Supplement shall be deemed to be
included as part of the Agreement referred to therein, and (b) no event has
occurred and is continuing or will result from the consummation of the
transactions contemplated by this Supplement that would constitute a Default.

 

1

Bracketed alternatives should be included if there are New Banks.

 

INCREASED COMMITMENT SUPPLEMENT, Page 1



--------------------------------------------------------------------------------

Section 4. Effect of Supplement. The terms and provisions set forth in this
Supplement shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Supplement, the terms and provisions of the Credit Agreement are ratified
and confirmed and shall continue in full force and effect. The Borrower, the
Agent, and the Lenders party hereto agree that the Credit Agreement as
supplemented hereby shall continue to be legal, valid, binding and enforceable
in accordance with their respective terms. Any and all agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Credit Agreement as supplemented hereby, are
hereby amended so that any reference in such documents to the Agreement shall
mean a reference to the Agreement as supplemented hereby.

Section 5. Applicable Law. This Supplement shall be governed by, and construed
in accordance with, the laws of the State of Texas and applicable laws of the
United States of America.

Section 6. Counterparts, Effectiveness. This Supplement may be executed in any
number of counterparts, by different parties hereto in separate counterparts and
on telecopy counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. This Supplement shall become
effective upon the execution of a counterpart hereof by the Borrower, the
Lenders and receipt by the Borrower and the Agent of written or telephonic
notification of such execution and authorization of delivery thereof.

Section 7. ENTIRE AGREEMENT. THIS SUPPLEMENT EMBODIES THE FINAL, ENTIRE
AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ANY AND ALL PREVIOUS COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

    EAGLE MATERIALS INC.   By:  

 

    Name:  

 

    Title:  

 

New Total Commitment:       $                      

JPMORGAN CHASE BANK, N.A. (formerly known as

JPMorgan Chase Bank), as the Administrative Agent

  By:  

 

    Name:  

 

    Title:  

 

$                       [Lender]   By:  

 

    Name:  

 

    Title:  

 

 

INCREASED COMMITMENT SUPPLEMENT, Page 2



--------------------------------------------------------------------------------

 

$                       [NEW LENDER]   By:  

 

    Name:  

 

    Title:  

 

 

INCREASED COMMITMENT SUPPLEMENT, Page 3



--------------------------------------------------------------------------------

CONSENT OF GUARANTORS

Each Guarantor: (i) consents and agrees to this Supplement; (ii) agrees that
each of the Subsidiary Guaranty is in full force and effect and continues to be
its legal, valid and binding obligation enforceable in accordance with its
respective terms; and (iii) agrees that the obligations, indebtedness and
liabilities of the Borrower arising as a result of the increase in the
Commitments contemplated hereby are “Guaranteed Indebtedness” as defined in the
Subsidiary Guaranty.

 

GUARANTORS:

AG SOUTH CAROLINA LLC

AMERICAN GYPSUM COMPANY LLC (formerly American Gypsum Company)

AMERICAN GYPSUM MARKETING COMPANY

CCP CEMENT COMPANY

CCP CONCRETE/AGGREGATES LLC

CCP GYPSUM LLC (formerly CCP Gypsum Company)

CCP LAND COMPANY

CENTEX CEMENT CORPORATION

HOLLIS & EASTERN RAILROAD COMPANY LLC

ILLINOIS CEMENT COMPANY LLC

MATHEWS READYMIX LLC

M&W DRYWALL SUPPLY COMPANY

MOUNTAIN CEMENT COMPANY

NEVADA CEMENT COMPANY

REPUBLIC PAPERBOARD COMPANY LLC

TEXAS CEMENT COMPANY

WESTERN AGGREGATES LLC (formerly Western Aggregates, Inc.)

WESTERN CEMENT COMPANY OF CALIFORNIA

 

By:  

 

  Name:  

 

  Title:  

 

 

CENTEX MATERIALS LLC

TLCC GP LLC By:  

 

  Name:  

 

  Title:  

 

 

TLCC LP LLC

By:  

 

  Name:  

 

  Title:  

 

 

INCREASED COMMITMENT SUPPLEMENT, Page 4



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

TO

EAGLE MATERIALS INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Existing Letters of Credit

 

1. Letter of Credit Number TDTS-251385 issued by JPMorgan Chase Bank, N.A. in
the face amount of $7,389,126 in favor of Ace American Insurance, with an expiry
date of May 7, 2011.

 

2. Letter of Credit Number D-291129 issued by JPMorgan Chase Bank, N.A. in the
face amount of $47,725.70 in favor of City of Austin Development and Review
Inspection Department, with an expiry date of July 31, 2011.

 

3. Letter of Credit Number CPCS-809282 issued by JPMorgan Chase Bank, N.A. in
the face amount of $1,350,000 in favor of Discover-Re, with an expiry date of
April 14, 2011.

 

4. Letter of Credit Number CPCS-841033 issued by JPMorgan Chase Bank, N.A. in
the face amount of $400,000 in favor of NorStates Bank, with an expiry date of
June 14, 2011.

 

SCHEDULE 1.01(a), Solo Page



--------------------------------------------------------------------------------

SCHEDULE 2.01

TO

EAGLE MATERIALS INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Commitments

 

                                 Lender    Commitment  

JPMorgan Chase Bank, N.A.

   $ 40,000,000   

Bank of America, N.A.

     40,000,000   

Branch Banking and Trust Company

     40,000,000   

Wells Fargo Bank, N.A.

     40,000,000   

SunTrust Bank

     35,000,000   

Regions Bank

     35,000,000   

PNC Bank, N.A.

     30,000,000   

Bank of Texas, N.A.

     20,000,000   

The Northern Trust Company

     20,000,000            

Total

   $ 300,000,000.00            

 

SCHEDULE 2.01, Solo Page



--------------------------------------------------------------------------------

SCHEDULE 3.05

TO

EAGLE MATERIALS INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Existing Liens

None

 

SCHEDULE 3.05, Solo Page



--------------------------------------------------------------------------------

SCHEDULE 3.06

TO

EAGLE MATERIALS INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Disclosed Matters

See the following disclosures set forth on Form 10-K for the year ended
March 31, 2010:

 

1. Part I. Item 1. Business - Gypsum Wallboard and Recycled Paperboard
Operations - Environmental Matters

 

2. Part I. Item 1. Business - Cement, Concrete and Aggregate Operations -
Environmental Matters

See the following disclosures set forth on Form 10-Q for the quarter ended
September 30, 2010:

 

1. Part II. Item 1. Legal Proceedings

 

2. Part II. Item 1A. Risk Factors - “Our operations and our customers are
subject to extensive government regulation, which can be costly and burdensome”

 

3. Part II. Item 1A. Risk Factors - “We may become subject to significant
clean-up, remediation and other liabilities under applicable environmental laws”

 

SCHEDULE 3.06, Page 1



--------------------------------------------------------------------------------

SCHEDULE 3.13

TO

EAGLE MATERIALS INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Existing Indebtedness

 

1. The Indebtedness evidenced by the Senior Notes.

 

SCHEDULE 3.15, Solo Page



--------------------------------------------------------------------------------

SCHEDULE 6.04

TO

EAGLE MATERIALS INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Other Existing Investments

Equity Interest in the following companies directly owned by TLCC GP LLC

 

Company

 

State of Organization

 

Ownership

Texas-Lehigh Cement Company LP

  Texas   0.1% (general partnership)

Equity Interest in the following companies directly owned by TLCC LP LLC

 

Company

 

State of Organization

 

Ownership

Texas-Lehigh Cement Company LP

  Texas   49.9% (limited partnership)

 

SCHEDULE 6.04, Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.08

TO

EAGLE MATERIALS INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Existing Restrictions

None

 

SCHEDULE 6.08, Solo Page